Execution version

 


EQUITY DISTRIBUTION AND PURCHASE AGREEMENT


by and among


ENERGENIC-US, LLC


and


DCO ENERGY, LLC
(as Purchaser)


and


MARINA ENERGY, LLC
(as Seller)






dated as of


December 30, 2015





















--------------------------------------------------------------------------------




TABLE OF CONTENTS






ARTICLE I
DEFINITIONS AND INTERPRETATION
4
Section 1.1
Definitions
4
Section 1.2
Interpretation
12
 
 
 
ARTICLE II
PURCHASE AND SALE OF PURCHASED EQUITY AND DISTRIBUTION
13
Section 2.1
Purchase of Purchased Equity
13
Section 2.2
Purchase Price
13
 
 
 
ARTICLE III
THE CLOSING
14
Section 3.1
Time and Place of Closing
14
Section 3.2
Seller's Deliveries
14
Section 3.3
Purchaser's Deliveries
14
 
 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE SELLER
15
Section 4.1
Organization and Qualification of the Seller
15
Section 4.2
Authorization
16
Section 4.3
Execution; Validity of Agreement
16
Section 4.4
Consents and Approvals; No Violations
16
Section 4.5
Good Title Conveyed in the Purchased Equity
16
 
 
 
ARTICLE V
ACKNOWLEDGMENTS REGARDING THE SUBJECT COMPANIES
16
Section 5.1
Organization and Qualification of the Subject Companies
17
Section 5.2
Consents and Approvals; No Violations
17
Section 5.3
Capitalization of the Subject Companies
17
Section 5.4
Subsidiaries
17
Section 5.5
Financial Statements
18
Section 5.6
No Undisclosed Liabilities
18
Section 5.7
Absence of Certain Changes
18
Section 5.8
Ownership of Assets and Condition of Certain Assets
18
Section 5.9
Contracts and Commitments
19
Section 5.10
Insurance
19
Section 5.11
Litigation
20
Section 5.12
Environmental Matters
20
Section 5.13
Compliance with Laws; Governmental Approvals
21
Section 5.14
Employees
21
Section 5.15
Tax Matters
21
Section 5.16
Company Intellectual Property
22
Section 5.17
Bank Accounts
22
Section 5.18
Receivables and Payables
22
Section 5.19
Brokers of Finders
22





--------------------------------------------------------------------------------




 
 
 
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF PURCHASER
22
Section 6.1
Organization
23
Section 6.2
Authorization; Validity of Agreement
23
Section 6.3
Consents and Approvals; No Violations
23
Section 6.4
Brokers or Finders
23
Section 6.5
Acquisition of Purchased Equity for Investment
23
Section 6.6
Litigation
24
Section 6.7
Investigation by Purchaser
24
Section 6.8
Acknowledgements
24
 
 
 
ARTICLE VII
CERTAIN COVENANTS AND AGREEMENTS
24
Section 7.1
Interim Operations of the Subject Companies
24
Section 7.2
Efforts and Actions to Cause Closing to Occur
25
Section 7.3
Publicity
26
Section 7.4
Intercompany Arrangements
26
Section 7.5
Maintenance of Books and Records
26
Section 7.6
Cooperation in Litigation
27
Section 7.7
Insurance
27
Section 7.8
Name Change
27
Section 7.9
Banking Matters
28
Section 7.10
Updating Schedules
28
Section 7.11
Replacement of Guarantees and Other Security
28
Section 7.12
Related Transactions
28
Section 7.13
Service Agreements
28
Section 7.14
MSU Guarantees
29
 
 
 
ARTICLE VIII
CONDITIONS TO CLOSING
29
Section 8.1
Conditions to Each Party's Obligation to Effect the Closing
29
Section 8.2
Conditions to Obligations of Purchaser to Effect the Closing
29
Section 8.3
Conditions to Obligations of the Seller to Effect the Closing
30
 
 
 
ARTICLE IX
TERMINATION
30
Section 9.1
Termination
30
Section 9.2
Effect of Termination
31
 
 
 
ARTICLE X
TAX MATTERS
31
Section 10.1
Reserved
31
Section 10.2
Tax Returns and Taxes of the Subject Companies
31
Section 10.3
Tax Claims
32
Section 10.4
Transfer Taxes
32
Section 10.5
Cooperation
32
Section 10.6
Refunds
33





--------------------------------------------------------------------------------




ARTICLE XI
SURVIVAL AND INDEMNIFICATION
33
Section 11.1
Survival
33
Section 11.2
Indemnification by Seller
33
Section 11.3
Indemnification by Purchaser
33
Section 11.4
Method of Asserting Claims
34
Section 11.5
Limitations on Indemnification
35
Section 11.6
Time Limits of Claims
35
Section 11.7
Tax Effect; Insurance Proceeds
35
Section 11.8
Tax Treatment of Indemnification Payments
36
 
 
 
ARTICLE XII
MISCELLANEOUS
36
Section 12.1
Fees and Expenses
36
Section 12.2
Specific Performance
36
Section 12.3
Further Assurances
37
Section 12.4
Amendments
37
Section 12.5
Notices
37
Section 12.6
Counterparts
38
Section 12.7
Entire Agreement; Successors and Assigns; No Third Party Beneficiaries
38
Section 12.8
Severability
39
Section 12.9
Governing Law
39
Section 12.10
Dispute Resolution
39
Section 12.11
Venue; Waiver of Jury Trail
39
Section 12.12
Time of Essence
39
Section 12.13
Extension; Waiver
40
Section 12.14
Assignability
40
Section 12.15
Exhibits and Schedules
40







--------------------------------------------------------------------------------






INDEX TO SCHEDULES


Schedule Numbers    Descriptions
    
3.2(b)    Required Seller’s Consents
3.2(e)    Subject Company Director Resignations
3.3(b)    Required Purchaser’s Consents
3.3(f)     Modifications to Financing Documents
4.1    Jurisdiction of Formation of the Seller
4.4    Conflicts and Consents of the Seller
5.1(a)    Jurisdiction of Formation of the Subject Companies
5.1(b)    Directors and Officers
5.2    Conflicts and Consents of the Subject Companies
5.3    Capitalization of the Subject Companies
5.4    Subsidiaries
5.5    Financial Statements
5.6    Certain Liabilities
5.8(a)    Leased and Owned Real Property
5.8(b)    Personal Property Leases
5.8(d)    Inventory
5.9(a)    Material Contracts
5.9(b)    Defaults
5.10    Insurance
5.11    Litigation
5.12    Environmental Matters
5.15(d)    Audits
5.15(e)    Tax Matters
5.16    Company Intellectual Property
5.17    Bank Accounts
5.19    Seller’s Brokers
6.3    Conflicts and Consents of Purchaser
6.4    Purchaser’s Brokers
7.1    Interim Operations of the Subject Companies
7.4    Intercompany Arrangements
7.7    Pending Insurance Claims
7.9    Post-Closing Banking Matters
7.11    Existing Guarantees
7.13    Terminating Services Agreements
12.3    Post-Closing Matters










--------------------------------------------------------------------------------








INDEX TO EXHIBITS




Exhibit A    Form of HSS1-DCO Operations Purchase and Sale Agreement
Exhibit B    Form of Purchase Money Note
Exhibit C    Form of Purchase Money Security Agreement
Exhibit D    Form of Pledge and Security Agreement
Exhibit E    Form of Guaranty
Exhibit F    Services Agreement Rate Schedule
Exhibit G    Form of Instrument of Transfer
Exhibit H    Form of Omnibus Agreement on Intercompany Debt Transactions
 



2

--------------------------------------------------------------------------------








EQUITY DISTRIBUTION AND PURCHASE AGREEMENT


THIS EQUITY DISTRIBUTION AND PURCHASE AGREEMENT (the “Agreement”) is made and
entered into as of December 30, 2015, by and among ENERGENIC-US, LLC, a Delaware
limited liability company (“Energenic”), DCO ENERGY, LLC, a New Jersey limited
liability company (“Purchaser”), and MARINA ENERGY LLC, a New Jersey limited
liability company (“Seller”). Purchaser, Seller, and Energenic are referred to
herein collectively as the “Parties” and individually as a “Party.” Capitalized
terms not otherwise defined herein shall have the meaning ascribed to such terms
in Article I hereof.


RECITALS:


WHEREAS, Purchaser and Seller are each the legal and beneficial owner of fifty
percent (50%) of all of the outstanding Equity (defined below) of Energenic;


WHEREAS, Energenic is the legal and beneficial owner of (1) one hundred percent
(100%) of all the outstanding Equity of the following companies: (i) UMM Energy
Partners, LLC (“UMM”), a New Jersey limited liability company, (ii) PPB Energy
Partners, LLC (“PPB”), a New Jersey limited liability company, (iii) HSC Fuel
Cell 1, LLC (“HSCFC”), a New Jersey limited liability company, (iv) WC Landfill
Energy, LLC (“WCLE”), a New Jersey limited liability company, (v) CC Landfill
Energy, LLC (“CCLE”), a Nevada limited liability company, and (vi) FC Landfill
Energy, LLC (“FCLE”) a Delaware limited liability company, and (2) ninety nine
per cent (99%) of all the outstanding Equity of HSC Energy Partners, LLC
(“HSC”), a New Jersey limited Liability company;


WHEREAS, Purchaser and Seller intend to cause Energenic to distribute (the “DCO
Assets Distribution”) to each of Purchaser and Seller (1) fifty percent (50%) of
the Equity of UMM, PPB, HSCFC, WCLE, CCLE and FCLE, and (2) forty nine and one
half percent (49.5%) of the Equity of HSC;


WHEREAS, following the DCO Assets Distribution and subject to the terms and
conditions herein, Seller will sell, transfer and deliver to Purchaser: (1) 50%
of the outstanding Equity of UMM, PPB, HSCFC, WCLE, CCLE and FCLE, and (2) forty
nine and one half percent (49.5%) of the Equity of HSC (collectively, the
“Purchased Equity”), and Purchaser will purchase, assume and accept from Seller
the Purchased Equity and will deliver the Purchase Money Note (defined below) to
Seller;


WHEREAS, Purchaser and Seller intend to cause Energenic to distribute (the
“Marina Assets Distribution”) to each of Purchaser and Seller fifty percent
(50%) of all the outstanding Equity of ACB Energy Partners LLC, AC Landfill
Energy LLC, BC Landfill Energy, LLC, MCS Energy Partners, LLC, NBS Energy
Partners, LLC, SBS Energy Partners, LLC, SC Landfill Energy, LLC, and SX
Landfill Energy, LLC (the “Marina Companies”), and pursuant to an Equity
Purchase Agreement dated the day hereof (the “Marina-DCO Agreement”) Purchaser
has agreed to sell to Seller, and Seller has agreed to acquire from Purchaser,
following the Marina Assets Distribution, fifty percent (50%) of all the
outstanding Equity of each of the Marina Companies;


WHEREAS, one percent (1%) of HSC is owned by HSS1 LLC (“HSS1”), and HSS1 is
owned fifty percent (50%) by Seller and fifty percent (50%) by Purchaser;


WHEREAS, DCO Operations-Hartford, LLC (“DCO Operations-Hartford”) supplies
pension, operation and maintenance services to HSC and its subsidiaries, and
Seller owns ten percent (10%) and Purchaser owns ninety percent (90%) of the
Equity in DCO Operations-Hartford;



3

--------------------------------------------------------------------------------








WHEREAS, prior to the Closing, Seller will sell its fifty percent (50%) Equity
in HSS1 and its ten percent (10%) Equity in DCO Operations-Hartford to HSS
Energy Partners, LLC (“HSS”), and HSS will purchase such Equity, pursuant to the
HSS1-DCO Operations Purchase and Sale Agreement attached hereto as Exhibit A
(the “HSS1-DCO Operations Purchase and Sale Agreement”);


WHEREAS, the Parties and certain of their Affiliates are party to certain
Affiliate loan agreements, some of which will be assigned or terminated prior to
the Closing Date;


WHEREAS, fifty percent (50%) of the initial amount of the Purchase Money Note
shall be additionally secured pursuant to a joint and several Guaranty in the
form attached as Exhibit E hereto to be executed and delivered by Frank E.
DiCola, Michael D. Jingoli and Joseph R. Jingoli, Jr. to Seller on or prior to
the Closing Date (the “Guaranty”).


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:




ARTICLE I
DEFINITIONS AND INTERPRETATION


Section 1.1    Definitions.


For all purposes of this Agreement, except as otherwise expressly provided or
unless the context clearly requires otherwise:


“$” or “USD” means United States Dollars.


“Action” means any administrative action, regulatory action, judicial action,
suit, arbitration or proceeding by any Person or by or before any Governmental
Entity or any investigations or inquiries pursuant to any written notice of
investigation or inquiry by or before any Governmental Entity.


“Affiliate” of any Person means a Person that directly or indirectly through one
or more intermediaries’ controls, is controlled by, or is under common control
with, the first Person. For purposes of this definition, the term “control,”
“controlled by” or “under common control with” means the power, direct or
indirect, to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract, as
trustee or executor, or otherwise.


“Agreement” or “this Agreement” means this Equity Distribution and Purchase
Agreement, together with the Exhibits and Schedules hereto.


“Ancillary Agreements” means the Purchase Money Note, the Purchase Money
Security Agreement, the Pledge and Security Agreement, the Guaranty, the
Marina-DCO Agreement, the HSS1-DCO Operations Purchase and Sale Agreement, the
Service Agreements, the Substitute Guarantees, and any other related documents,
instruments and agreements executed in connection with this Agreement.


“Applicable Law” means, with respect to any Person, any foreign, federal, state,
local or municipal law (including common law), ordinance, regulation, rule,
statute or treaty applicable to such Person.



4

--------------------------------------------------------------------------------








“Audits” is defined in Section 5.15(d).


“Balance Sheet Date” means December 31, 2014.


“Bankruptcy and Equity Exception” is defined in Section 4.3.


“Board of Directors” means, as applicable, the board of directors, the board of
managers, the supervisory board, the executive committee, or any other similar
body charged with similar supervisory responsibility over the establishment and
implementation of corporate or limited liability company policies for any entity
named herein.


“Business” means the utility services and onsite generation management provided
by the Subject Companies at the Project Sites.


“Business Day” means a day other than Saturday, Sunday or any other day on which
banks in the State of New York are authorized or obligated to close.


“Cash” means cash, cash equivalents and marketable securities (other than petty
cash).


“CCLE” is defined in the Recitals.


“CCLE Project Site” means the real property on which the landfill gas facilities
operated by CCLE is located in Apex, Nevada.


“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. § 9601 et seq., as amended from time to time.


“Clean Air Act” means the Clean Air Act, 42 U.S.C. § 7401 et seq., as amended
from time to time.


“Clean Water Act” means the Clean Water Act, 33 U.S.C. § 1251 et seq., as
amended from time to time.


“Closing” is defined in Section 3.1.


“Closing Date” is defined in Section 3.1.


“Code” means the Internal Revenue Code of 1986, 26 U.S.C. § 1 et seq., as
amended from time to time, and the Treasury Regulations promulgated thereunder.


“Company Intellectual Property” means all Intellectual Property owned by, or
licensed to, any Subject Company in the conduct of the Business.


“Company Material Adverse Effect” means any effect, event or occurrence that is,
or is reasonably likely to be, materially adverse to the assets, liabilities,
financial condition or results of operations of the Subject Companies as a
whole; provided, however, that none of the following shall be deemed, either
alone or in combination, to constitute, and none of the following shall be taken
into account in determining whether there has been or will be, a Company
Material Adverse Effect: (a) any failure by a Subject Company to meet any
internal or published projections, forecasts, or revenue or earnings predictions
for any period ending on



5

--------------------------------------------------------------------------------






or after the date of this Agreement; (b) any adverse change, effect, event,
occurrence, state of facts or development to the extent attributable to the
announcement or pendency of the Transactions; (c) any adverse change, effect,
event, occurrence, state of facts or development attributable to conditions
generally affecting (i) the industries in which the Subject Companies
participate (including fluctuating conditions resulting from cyclicality,
seasonality or weather patterns affecting the Subject Companies, including their
customers and suppliers), (ii) the U.S. economy or world economy as a whole or
(iii) the financial, banking, credit, securities or commodities markets
(including markets for electric power, natural gas or fuel and water), or the
prevailing interest rates of the United States; (d) any adverse change, effect,
event, occurrence, state of facts or development resulting from or relating to
compliance with the terms of, or the taking of any action required by, this
Agreement or any of the Ancillary Agreements, provided the same is not due to
the negligence of any Party; (e) any adverse change, effect, event, occurrence,
state of facts or development arising from or relating to any change in
accounting requirements or principles or any change in Applicable Laws or the
interpretation or enforcement thereof by any Governmental Entity; (f) any
adverse change, effect, event, occurrence, state of facts or development arising
from or relating to actions required to be taken under Applicable Laws,
contracts or agreements to which a Subject Company is party; (g) any change in
general regulatory or political conditions, including any engagement of
hostilities, acts of war or terrorist activities or changes imposed by a
Governmental Entity associated with additional security related to the same; (h)
any unforeseen labor strike, request for representation, organizing campaign,
work stoppage, slowdown, or lockout or other labor dispute; or (i) any Permitted
Encumbrance. References in this Agreement to $ or USD amount thresholds shall
not be deemed to be evidence of a Company Material Adverse Effect or
materiality.


“Copyrights” means U.S. and foreign registered and material unregistered
copyrights, all rights of publicity and all registrations and applications to
register the same.


“Covered Request” is defined in Section 7.5.


“DCO Assets Distribution” is defined in the Recitals.


“DCO Debt Agreement” is defined in the Recitals.


“Direct Claim” is defined in Section 11.4(e).


“Dispute” is defined in Section 12.10(a).


“DOJ” means the United States Department of Justice.


“Encumbrances” means any and all liens, charges, title defects, security
interests, easements, options, claims, mortgages, pledges, proxies, voting
trusts or agreements, obligations, understandings or arrangements or similar
restrictions on title or transfer.


“Environmental Law” means all Applicable Laws governing the protection of human
health and/or the environment, including but not limited to CERCLA, the Clean
Air Act, the Clean Water Act, and the RCRA.


“Environmental Liability” means any liability (contingent or otherwise) or
investigatory, corrective or remedial obligation that arises under or relates to
any Environmental Laws, including those relating to (i) violations of, or
noncompliance with, Environmental Laws or (ii) the handling, treatment, storage,
disposal, arrangement for disposal, release or threatened release of, or
exposure to, any Hazardous Substance.





6

--------------------------------------------------------------------------------






“Equity” means membership interests, including economic and management interests
and/or any other equity or membership interests or any similar term under
Applicable Law.


“Existing Guarantees” is defined in Section 7.11.


“FCLE” is defined in the Recitals.


“FCLE Project Site” means the real property on which the landfill gas facilities
operated by FCLE is located in Fredrick County, Maryland.


“Financial Statements” means, with respect to a Subject Company, (i) the
unaudited consolidated balance sheet of such Subject Company, as of December 31,
2014 and December 31, 2013, and (ii) the unaudited income statement for each of
the years ended December 31, 2014, and December 31, 2013.


“FTC” means the United States Federal Trade Commission.


“Fundamental Representations” means the representations and warranties in
Articles IV and VI.


“GAAP” means generally accepted accounting principles declared by the Financial
Accounting Standards Board as in effect from time to time in the United States,
applied on a consistent basis.


“Governmental Approval” means any authorization, approval, consent, license,
ruling, permit, tariff, certification, filing, exemption, order, recognition,
grant, confirmation, clearance, privilege, entitlement, filing or registration
by or with any Governmental Entity.


“Governmental Entity” means all agencies, authorities, boards, bodies,
commissions, courts, instrumentalities, legislatures, arbitral tribunals and
offices of any nature whatsoever, foreign or domestic, of any federal, state,
county, district, municipal or other political subdivision.


“Guaranty” is defined in the Recitals.


“Hazardous Substance” means any material governed by any Environmental Law,
including, without limitation, any “hazardous substance” as defined in CERCLA,
any “hazardous waste” as defined in the RCRA, any “pollutant” as defined in the
Clean Water Act, and any “air pollutant” as defined in the Clean Air Act.


“HSC” is defined in the Recitals.


“HSC Project Site” means the real property on which the district energy
facilities operated by HSC are located in Hartford, Connecticut.


“HSCFC” is defined in the Recitals.


“HSCFC Project Site” means the real property on which the fuel cell facilities
operated by HSCFC are located in Hartford, Connecticut.


“HSS” is defined in the Recitals.


“HSS1-DCO Operations Purchase and Sale Agreement” is defined in the Recitals.



7

--------------------------------------------------------------------------------








“Indebtedness” means, with respect to any Person at any date, without
duplication: (i) all obligations of such Person for borrowed money or in respect
of loans or advances, (ii) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments or debt securities, (iii) all
obligations arising from cash/book overdrafts, (iv) all indebtedness for the
deferred purchase price of property or services with respect to which a Person
is liable as obligor (other than trade payables incurred in the ordinary course
of business), (v) all obligations in respect of capital leases, (vi) all
obligations under any letters of credit, bankers’ acceptances, bank guaranties,
surety bonds, performance bonds and similar instruments, (vii) all obligations
under any interest rate, swap, currency or other hedging agreement, (viii)
guarantees with respect to any liabilities or Indebtedness of any other Person,
and (ix) all accrued interest prepayment premiums or penalties related to any of
the foregoing.


“Indemnified Party” means any Person claiming indemnification under any
provision of Article XI.


“Indemnifying Party” means any Person against whom a claim for indemnification
is being asserted under any provision of Article XI.


“Insurance Coverage” means any insurance coverage maintained by, or on behalf
of, a Subject Company.


“Intellectual Property” means Trademarks, Patents, Copyrights, Trade Secrets and
Licenses.


“Intercompany Debt Transactions” is defined in Section 7.12(c).


“Intercompany Indebtedness” means any Indebtedness owed by a Subject Company to
any of its Affiliates (other than another Subject Company).


“Inventory” means the inventory of the Subject Companies that is set forth on
Schedule 5.8(d).


“ISRA” is defined in Section 5.12(a).


“Leased Real Property” means all real property that is leased, subleased,
occupied, or licensed for occupation, by a Subject Company as tenant, subtenant,
occupant, or licensee at the Project Sites and that is utilized primarily in
connection with the Business.


“Licenses” means all licenses and agreements pursuant to which a Subject Company
has acquired rights in or to any Intellectual Property from any Person (other
than off-the-shelf shrink wrap licenses or any “click through” licenses), or
licenses and agreements pursuant to which a Subject Company has licensed or
transferred the right to use any Intellectual Property to any Person.


“Losses” means any and all damages, liabilities, awards, fines, costs, fees,
penalties, deficiencies, losses, Taxes, amounts paid or incurred in defense or
settlement and related expenses, including interest, court and other legal
proceeding costs, reasonable fees of attorneys, accountants, and other experts
or other expenses of litigation or other proceedings or of any claim, liability,
default or assessment, but excluding lost profits, consequential, punitive,
special or indirect damages, unless related to a Third Party Claim and/or unless
caused by the gross negligence, fraud, willful misconduct or breach of any
Fundamental Representation by the Indemnifying Party(ies).


“Marina Assets Distribution” is defined in the Recitals.



8

--------------------------------------------------------------------------------








“Marina Companies” is defined in the Recitals.


“Marina-DCO Agreement” is defined in the Recitals.


“Material Contract” is defined in Section 5.9(a).


“MSU Guarantees” means each of (i) the Lease Guaranty Agreement, dated as of May
16, 2012, among South Jersey Industries, Inc., The Board of Trustees of
Montclair State University and UMM, and (ii) the Operations Guaranty Agreement,
dated as of May 16, 2012, among South Jersey Industries, Inc., The Board of
Trustees of Montclair State University and UMM.


“NJDEP” means the New Jersey Department of Environmental Protection.


“Omnibus Agreement on Intercompany Debt Transactions” means the Omnibus
Agreement on Intercompany Debt Transactions substantially in the form set forth
in Exhibit H hereto.


“Operating Document” means with respect to any corporation, public limited
company, limited company, limited liability company, partnership, or other
legally authorized incorporated or unincorporated entity, the bylaws, charter,
operating agreement, partnership agreement, or other applicable documents
relating to the operation, governance or management of such entity.


“Order” means any order, writ, judgment, decision, decree, ruling, assessment,
award, injunction or similar order or requirement of any Governmental Entity (in
each case whether preliminary or final) applicable to such Person or such
Person’s assets or properties.


“Organizational Document” means with respect to any corporation, public limited
company, limited company, limited liability company, partnership, or other
legally authorized incorporated or unincorporated entity, the articles of
incorporation, certificate of incorporation, articles of organization, articles
of association or other applicable organizational or charter documents relating
to the creation of such entity.


“Owned Real Property” means all real property that is owned by a Subject Company
(together with all structures, facilities, improvements and fixtures presently
or hereafter located thereon or attached thereto).


“Party” and “Parties” are defined in the Introduction.


“Patents” means issued U.S. and foreign patents and pending patent applications,
patent disclosures and any and all issued or pending divisions, continuations,
continuations‑in‑part, reissues, reexaminations, and extensions thereof, any
counterparts claiming priority therefrom, utility models, patents of
importation/confirmation, certificates of invention and similar statutory
rights.


“Permitted Encumbrances” means any (i) liens for local property Taxes arising in
the ordinary course of business not yet due and payable assessed by state or
local jurisdictions; (ii) imperfections of title, easements, rights‑of‑ways,
covenants and encumbrances, if any, which do not materially and adversely affect
the marketability of title to such real property or materially detract from the
value of or materially interfere with the present use, operation and occupancy
of the assets subject thereto or affected thereby or otherwise interfere in any
material respect with the conduct of the Business as presently conducted, and do
not interfere with, and are not violated by, the consummation of the
Transactions; (iii) mechanics’, carriers’, workmen’s, repairmen’s, statutorily
imposed or other like liens arising or incurred in the ordinary course of



9

--------------------------------------------------------------------------------






business, in each case for sums not yet due or being contested in good faith by
appropriate proceedings; (iv) limitations on the rights of a Subject Company
under any contract, lease or other agreement that are expressly set forth in
such contract, lease or other agreement; (v) with respect to the Leased Real
Property and the Owned Real Property, zoning, building codes and other land use
laws regulating the use or occupancy of such Real Property or the activities
conducted thereon that are imposed by any Governmental Entity having
jurisdiction over such Leased Real Property or Owned Real Property; (vi) all
documents recorded in the public records in the county where the Leased Real
Property or Owned Real Property is located; (vii) all rights of first offer,
rights of first refusal, tag-along rights, drag-along rights and any other
similar rights under the Operating Documents of any of the Subject Companies;
(viii) all other matters affecting title which have been waived in writing or
consented to in writing by Purchaser; and (ix) any liens or other encumbrances
contemplated in the Financing Documents indicated on Schedule 3.3(f).


“Person” means any natural person, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
labor union, joint venture, Governmental Entity or other entity or organization.


“Personal Property Lease” means each lease (excluding leases relating solely to
personal property calling for rental or similar periodic payments not exceeding
$100,000 per annum or which are terminable without penalty upon thirty (30) days
or less prior notice) pursuant to which a Subject Company leases any personal
property, including any finance or operating lease.


“Pledge and Security Agreement” means the pledge and security agreement in the
form attached as Exhibit D that is required to be executed and delivered
pursuant to the Purchase Money Security Agreement.


“PPB” is defined in the Recitals.


“PPB Project Site” means the real property on which the central utility plant
operated by PPB is located in Bensalem, Pennsylvania.


“Pre‑Closing Tax Period” means any Tax period ending on or prior to the Closing
Date and the portion of any Straddle Period that ends on the Closing Date.


“Projects” means the projects located on the Project Sites, and “Project” means
each of them individually.


“Project Sites” means the HSC Project Site, the HSCFC Project Site, the PPB
Project Site, the WCLE Project Site, the CCLE Project Site, the FCLE Project
Site and the UMM Project Site.


“Purchased Equity” is defined in the Recitals.


“Purchase Money Note” means a purchase money note in the form attached as
Exhibit B hereto.


“Purchase Money Security Agreement” means the security agreement in the form
attached as Exhibit C that is required to be executed and delivered pursuant to
the Purchase Money Note.


“Purchase Price” is defined in Section 2.2.


“Purchaser” is defined in the Introduction.





10

--------------------------------------------------------------------------------






“Purchaser Indemnified Parties” means Purchaser and its Affiliates, including
the Subject Companies, and their respective stockholders, directors, officers,
employees, representatives, agents, successors and assigns.


“RCRA” means the Resource Conservation and Recovery Act, 42 U.S.C. §6901 et
seq., as amended from time to time.


“Real Property Lease” means a lease, sublease, license or other agreement (and
any and all amendments or modifications thereto) under which a Subject Company
uses, leases, licenses or occupies, or has the right to use, lease, license or
occupy, Leased Real Property.


“Release” means any “release” as defined in any Environmental Law, including
CERCLA (or with respect to the Foreign Subsidiaries, where defined under
comparable foreign law).


“Required Consents” is defined in Section 3.2(b).


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


“Seller Indemnified Parties” means Seller and its Affiliates, and their
respective stockholders, directors, officers, employees, representatives,
agents, successors and assigns.


“Seller” is defined in the Introduction.


“Service Agreements” means, with respect to each Subject Company, one or more
Support Services Agreements between Seller, Purchaser or Energenic (as service
provider) and such Subject Company (as client), as listed in detail on Schedule
7.13.


“Subject Companies” means collectively, and “Subject Company” means any of, HSC,
HSCFC, PPB, WCLE, CCLE, FCLE and UMM, and their respective Subsidiaries.


“Subject Company Equity Interests” means the Equity of each Subject Company.


“Subsidiary” means, with respect to any Person, any entity, whether incorporated
or unincorporated, of which at least a majority of the securities or other
interests having by their terms ordinary voting power to elect a majority of the
Board of Directors is directly or indirectly owned or controlled by such Person.


“Substitute Guarantee” is defined in Section 7.11.


“Tax” means any federal, state, local and foreign income, profits, franchise,
gross receipts, capital stock, stamp, sales, employment, use, property,
withholding, excise, value added, occupancy and other taxes, duties or
assessments (whether imposed directly or through withholding) imposed by any
Governmental Entity, including any interest, additions to tax, or penalties
applicable thereto (and any interest in respect of such penalties and
additions).


“Tax Benefit” means any refund of Taxes to be paid by the relevant Governmental
Entity or reduction in the amount of Taxes that otherwise would be paid or
payable to the relevant Governmental Entity attributable to any item of loss,
deduction, credit or any other Tax item that decreases Taxes paid or payable.





11

--------------------------------------------------------------------------------






“Tax Claim” is defined in Section 10.3(a).


“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any such document
prepared on a consolidated, combined or unitary basis and also including any
schedule or attachment thereto, and including any amendment thereof.


“Tax Sharing Agreement” means any agreement or arrangement (whether or not
written) entered into prior to the Closing Date that provides for the
allocation, apportionment, sharing or assignment of any Tax liability or
benefit, or the transfer or assignment of income, revenue, receipts, or gains
for the purposes of determining any Person’s Tax liability.


“Third Party Claim” is defined in Section 11.4(a).


“Third Party Claim Notice” is defined in Section 11.4(a).


“Third Party Claim Notice Period” is defined in Section 11.4(a).


“Trademarks” means U.S. and foreign registered and unregistered trademarks,
trade dress, service marks, logos, trade names, corporate names, assumed names,
any and all common law rights thereto, all registrations and applications to
register the same and all renewals, and all goodwill associated therewith and
symbolized thereby.


“Trade Secrets” means all categories of trade secrets as defined in the Uniform
Trade Secrets Act, including business information.


“Transactions” means the DCO Assets Distribution, the Marina Assets
Distribution, the Intercompany Debt Transactions, the sale of the Purchased
Equity to Purchaser, the execution and delivery of the Purchase Money Note and
the Purchase Money Security Agreement, and all the other transactions provided
for or contemplated by this Agreement and in any Ancillary Agreement.


“Transfer Taxes” is defined in Section 10.4.


“UMM” is defined in the Recitals.


“UMM Project Site” means the real property on which the central utility plant
and energy distribution system operated by UMM is located in Montclair, New
Jersey.


“WCLE” is defined in the Recitals.


“WCLE Project Site” means the real property on which the landfill gas and solar
facilities operated by WCLE is located in Oxford, New Jersey.


Section 1.2    Interpretation.


(a)    The headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.


(b)    Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.”



12

--------------------------------------------------------------------------------








(c)    The words “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement, and article,
section, recitals, paragraph, exhibit and schedule references are to the
articles, sections, recitals, paragraphs, exhibits and schedules of this
Agreement unless otherwise specified.


(d)    References to “or” will be deemed to be disjunctive but not necessarily
exclusive (i.e., unless the context dictates otherwise, “or” will be interpreted
to mean “and/or” rather than “either/or”).


(e)    The words “ordinary course of business” shall be construed to mean
consistent in nature, scope and magnitude with past practices in all material
respects.


(f)    The meaning assigned to each term defined herein shall be equally
applicable to both the singular and the plural forms of such term, and words
denoting any gender shall include all genders. Where a word or phrase is defined
herein, each of its other grammatical forms shall have a corresponding meaning.


(g)    A reference to any Party or to any party to any other agreement or
document shall include such party’s successors and permitted assigns.


(h)    The Parties have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties, and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any provisions of this
Agreement.


ARTICLE II
PURCHASE AND SALE OF PURCHASED EQUITY AND DISTRIBUTION


Section 2.1    Purchase of Purchased Equity.


Subject to the terms and conditions of this Agreement, at the Closing, Seller
shall sell, convey, assign, transfer and deliver to Purchaser all of the
Purchased Equity free and clear of all Encumbrances, other than Permitted
Encumbrances, and Purchaser shall purchase, acquire and accept the Purchased
Equity from the Seller.


Section 2.2    Purchase Price.


The purchase price for the Purchased Equity shall be $66,310,512 (the “Purchase
Price”). At the Closing, the guarantors under the Guaranty shall duly execute
and deliver the Guaranty to Seller, and Purchaser shall duly execute and deliver
to Seller:


(a) the Purchase Money Note shall have a principal amount equal to $37,690,810,
which reflects (i) the Purchase Price, minus (ii) the purchase price payable by
Seller to Purchaser under the Marina-DCO Agreement (which shall be subject to
possible adjustment pursuant to Section 8.4(c) of the Marina-DCO Agreement),
(iii) plus the purchase price to be paid by Purchaser (on behalf of HSS) to
Seller under the HSS1-DCO Operations Purchase and Sale Agreement, plus (iv) the
aggregate net amount of principal and interest due and payable by Purchaser to
Seller after giving effect to the Intercompany Debt Transactions



13

--------------------------------------------------------------------------------






contemplated under Section 7.12(c), plus (v) 50% of monies owed to Seller (by
Energenic or the Subject Companies) for operations, maintenance, billing, and
other various matters as of November 30, 2015, minus (vi) 50% of monies owed to
Purchaser (by Energenic or the Subject Companies) for operations, maintenance,
billing, and other various matters as of November 30, 2015; and


(b) the Purchase Money Security Agreement; and


(c) the Pledge and Security Agreement.




ARTICLE III
THE CLOSING


Section 3.1    Time and Place of Closing.


The consummation of the Transactions (the “Closing”) shall be held at such
location or locations as reasonably agreed to by the Parties. The Closing shall
occur at 10:00 a.m. on the fifth day after all the conditions to closing in
Article VIII have been satisfied or waived, unless the Parties otherwise agree
in writing to another date (the “Closing Date”).


Section 3.2    Seller’s Deliveries.


On or before Closing, the Seller shall deliver (or cause to be delivered) to
Purchaser the following:


(a)    Subject Company Equity Interests. An instrument of transfer in the form
attached as Exhibit G hereto duly and validly executed by the registered holder
of the Subject Company Equity Interests, sufficient to vest in Purchaser good
and valid title to such Subject Company Equity Interests, or other evidence as
is customary under the Applicable Law governing the corporate aspects of such
Subject Company that good and valid title in the Subject Company Equity
Interests of such Subject Company has been lawfully transferred to Purchaser.


(b)    Third Party Consents. The third party consents and approvals described in
Schedule 3.2(b) hereto that are required for the execution, delivery or
performance of this Agreement by Seller, unless waived or otherwise agreed to by
the Parties.


(c)    Governmental Approvals. The permits, approvals and consents of all
Governmental Entities described in Schedule 4.4 that are required for the
execution, delivery or performance of this Agreement by Seller.


(d)    Officer’s Certificates. The certificates to be delivered pursuant to
Section 8.2(c).


(e)    Subject Company Director Resignations. Resignations of each director,
manager or similar position of the Subject Companies and HSS1 set forth on
Schedule 3.2(e).


(f)    Other Assurances. Such certificates, assurances and documents as
Purchaser may reasonably request prior to the Closing Date in order to
effectuate the Closing.


Section 3.3    Purchaser’s Deliveries.





14

--------------------------------------------------------------------------------






At the Closing, Purchaser shall deliver to the Seller the following:


(a)    Purchase Price. The Purchase Money Note, the Purchase Money Security
Agreement, and the Pledge and Security Agreement, each duly executed by
Purchaser.


(b)    Third Party Consents. The third party consents and approvals described in
Schedule 3.3(b) hereto that are required for the execution, delivery or
performance of this Agreement by Purchaser (the “Required Consents”), unless
waived or otherwise agreed to by the Parties.


(c)    Governmental Approvals. All permits, approvals and consents of all
Governmental Entities set forth on Schedule 6.3 that are required for the
execution, delivery or performance of this Agreement by Purchaser.


(d)    Officer’s Certificate. The certificate to be delivered pursuant to
Section 8.3(c).


(e)    Release Agreements. Copies of the Substitute Guarantees duly executed and
delivered by the parties thereto, unless waived or otherwise agreed to by the
Parties.


(f)     Modifications to the Financing Documents. Evidence that the
modifications to the Financing Documents indicated on Schedule 3.3(f) have been
made and are effective, unless waived or otherwise agreed to by the Parties.


(g)    Closing of Related Transactions. Evidence that the DCO Assets
Distribution and the Marina Assets Distribution, as well as the transactions
contemplated by the HSS1-DCO Operations Purchase and Sale Agreement and the
Marina-DCO Agreement, have closed or shall close simultaneously.


(h)    Guaranty. The Guaranty, duly executed by the guarantors thereunder.


(i)    ISA Compliance. For each Subject Company distribution or sale to which
ISRA applies, evidence of compliance with Section 5.12(b)(1)-(3) of this
Agreement.


(j)    Other Assurances. Such certificates, assurances and documents as Seller
may reasonably request prior to the Closing Date in order to effectuate the
Closing.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE SELLER


Except as set forth in the attached Schedules prepared by the Seller and
delivered to Purchaser simultaneously with the execution hereof, the Seller
represents and warrants to Purchaser as follows:


Section 4.1    Organization and Qualification of the Seller.


Schedule 4.1 sets forth the name and jurisdiction of formation for the Seller.
Seller is validly existing and in good standing under the laws of its
jurisdiction of formation. Seller (a) has all requisite power, authority, legal
capacity and all necessary governmental approvals to own, lease and operate its
properties and assets and to carry on the Business as now being conducted and
(b) is duly qualified or licensed to do business in each jurisdiction in which
the character of the properties or assets owned, leased or operated by it or the
nature of its activities makes such qualification or licensing necessary, except
where the failure to



15

--------------------------------------------------------------------------------






have such power, authority, qualification, governmental approvals and licenses
would not have, individually or in the aggregate, a Company Material Adverse
Effect.


Section 4.2    Authorization.


Seller has the requisite power and authority to execute and deliver this
Agreement and to consummate the Transactions. The execution, delivery and
performance by Seller of this Agreement and the Ancillary Agreements to which it
is a party (if any) and the consummation of the Transactions have been duly
authorized by the Seller, and no other action on the part of Seller is necessary
to authorize the execution and delivery by Seller of this Agreement, the
Ancillary Agreements to which it is a party or the consummation of the
Transactions.


Section 4.3    Execution; Validity of Agreement.


This Agreement has been, and each of the Ancillary Agreements to which Seller is
a party when executed at Closing will be, duly executed and delivered by Seller,
and, assuming due and valid authorization, execution and delivery hereof by
Purchaser, is or will be, as applicable, a valid and binding obligation of
Seller, enforceable against such Seller in accordance with its terms except as
limited by (a) applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and other similar laws of general application affecting
enforcement of creditors’ rights generally (b) applicable equitable principles
(collectively, the “Bankruptcy and Equity Exception”); and/or (c) as otherwise
provided herein.


Section 4.4    Consents and Approvals; No Violations.


Except as set forth in Schedule 4.4 and for the Governmental Approvals as may be
required under, and other applicable requirements of the Securities Act, none of
the execution, delivery or performance of this Agreement by Seller, the
consummation by Seller of the Transactions or compliance by the Seller with any
of the provisions hereof and thereof will (a) conflict with or result in any
breach of any provision of the Operating Documents or Organizational Documents
of or any Governmental Approval obtained by Seller, (b) require any Governmental
Approval or notice of any Governmental Entity, or (c) violate any Applicable Law
or Order applicable to Seller, or any of its properties or assets, excluding
from the foregoing clauses (b) and (c) such permits, consents, violations,
breaches or defaults which would not, individually or in the aggregate, have a
Company Material Adverse Effect or impair in any material respect Seller’s
ability to consummate the Transactions.


Section 4.5    Good Title Conveyed in the Purchased Equity.


Following the DCO Assets Distribution and upon the delivery of and payment for
the Purchased Equity at the Closing as provided for in this Agreement, any
certificates, powers, endorsements, assignments or such other instruments to be
executed or delivered by Seller to Purchaser at the Closing will be valid and
binding obligations of Seller, enforceable in accordance with their respective
terms, and will effectively vest in Purchaser good title to all the Purchased
Equity held by Seller, free and clear of all Encumbrances, other than Permitted
Encumbrances and restrictions on transfer imposed by the Securities Act and any
other Applicable Law.


ARTICLE V
ACKNOWLEDGEMENTS REGARDING
THE SUBJECT COMPANIES



16

--------------------------------------------------------------------------------








Except, where applicable, as set forth in the attached Schedules, Energenic,
Seller and the Purchaser acknowledge the following regarding the Subject
Companies:


Section 5.1    Organization and Qualification of the Subject Companies.


Schedule 5.1(a) sets forth the name and jurisdiction of formation for each
Subject Company. Each Subject Company is validly existing and in good standing
under the laws of its jurisdiction of formation. Each Subject Company (a) has
all requisite power, authority, legal capacity and all necessary governmental
approvals to own, lease and operate its properties and assets and to carry on
the Business as now being conducted and (b) is duly qualified or licensed to do
business in each jurisdiction in which the character of the properties or assets
owned, leased or operated by it or the nature of its activities makes such
qualification or licensing necessary, except where the failure to have such
power, authority, qualification, governmental approvals and licenses would not
have, individually or in the aggregate, a Company Material Adverse Effect. The
Organizational Document and Operating Document for each Subject Company have
been furnished or made available to Purchaser. None of the Subject Companies is
in material default under or in material violation of any provision of its
Organizational Document or its Operating Document. Schedule 5.1(b) sets forth a
list all of the officers and directors or managers, as applicable, of each
Subject Company.


Section 5.2    Consents and Approvals; No Violations.


Except as set forth in Schedule 5.2 and for the Governmental Approvals as may be
required under, and other applicable requirements of the Securities Act, none of
the execution, delivery or performance of this Agreement by Energenic or the
Seller, the consummation by Energenic or the Seller of the Transactions or
compliance by Energenic or the Seller with any of the provisions hereof and
thereof (a) conflicts with or results in any breach of any provision of the
Operating Documents or Organizational Documents of or any Governmental Approval
obtained by Energenic or any Subject Company, (b) requires any Governmental
Approval or notice of any Governmental Entity, or (c) violates any Applicable
Law or Order, excluding from the foregoing clauses (b) and (c) such permits,
consents, violations, breaches or defaults which would not, individually or in
the aggregate, have a Company Material Adverse Effect or impair in any material
respect the ability of Energenic, the Seller or the Purchaser to consummate the
Transactions.


Section 5.3    Capitalization of the Subject Companies.


Schedule 5.3 sets forth the amount of Equity authorized and the amount of Equity
issued and outstanding for each Subject Company as of October 31, 2015. A true,
correct and complete list of the record and beneficial owner of all of the
issued and outstanding Equity of each Subject Company is set forth on Schedule
5.3. All of the Purchased Equity has been duly authorized and validly issued
and, to the extent such concept is applicable, is fully paid and non-assessable.
Except as set forth on Schedule 5.3, as of the date hereof, with respect to each
Subject Company (a) there is no Equity of such Subject Company authorized,
issued or outstanding, and (b) there are no existing options, warrants, calls,
conversion rights, convertible or exchangeable securities, “phantom” stock
rights, stock appreciation rights, redemption rights, rights of first refusal or
first offer, repurchase rights, preemptive rights or subscriptions, relating to
the issued or unissued Equity of such Subject Company or obligating such Subject
Company to issue, transfer or sell or cause to be issued, transferred or sold
any Equity of such Subject Company. As of the Closing Date, there will be no
dividends or other distributions with respect to the Purchased Equity that have
been declared but not paid.





17

--------------------------------------------------------------------------------






Section 5.4    Subsidiaries.


Except as set forth on Schedule 5.4, as of the Closing, the Subject Companies
will not own, directly or indirectly, any Equity (or any other interest
convertible into Equity) in any Subsidiary.


Section 5.5    Financial Statements.


True and complete copies of the Financial Statements of the Subject Companies
are set forth on Schedule 5.5. The Financial Statements are unaudited and have
been prepared in accordance with GAAP, other than the absence of footnotes and
normally recurring audit adjustments, from the books and records of the Subject
Companies and, after taking into account the purpose for which they were
prepared and the assumptions made regarding the allocation of costs, present
fairly, in all material respects, the financial position of each of the Subject
Companies as of the times and for the periods referred to therein.


Section 5.6    No Undisclosed Liabilities.


Except as set forth on Schedule 5.6 or in the Financial Statements and except
for liabilities and obligations incurred in the ordinary course of business
since the Balance Sheet Date, no Subject Company has incurred any liabilities or
obligations (whether accrued, absolute, contingent, unliquidated or otherwise,
whether due or to become due and regardless of when or by whom asserted) since
the Balance Sheet Date that, taken as a whole, would be required to be
disclosed, reflected or reserved against in a balance sheet of the Subject
Companies prepared in accordance with GAAP, or would have a Company Material
Adverse Effect.


Section 5.7    Absence of Certain Changes.


Since the Balance Sheet Date each of the Subject Companies has operated its
business in the ordinary course of business. Since the Balance Sheet Date, there
has not been any event, occurrence, discovery or development that, individually
or in the aggregate, has had or would reasonably be expected to have a Company
Material Adverse Effect.


Section 5.8    Ownership of Assets and Condition of Certain Assets.


(a)    Real Property. Set forth on Schedule 5.8(a) is a complete list and the
location of all Leased Real Property and Owned Real Property. Copies of all
leases in possession of the Subject Companies relating to the Leased Real
Property have heretofore been furnished to Purchaser. With respect to each
Leased Real Property, (i) a Subject Company holds good and marketable leasehold
interests in the Leased Real Property, (ii) a Subject Company and, to the
Parties’ knowledge, each of the other parties to the Real Property Lease has
performed in all material respects all obligations required to be performed by
it under each Real Property Lease, and (iii) neither a Subject Company nor, to
the Parties’ knowledge, any other party to the Real Property Lease is in breach
or default in any material respect (nor has any event occurred that, with the
giving of notice or lapse of time, or both, would constitute such breach or
default) under any of the Real Property Leases to which each such entity is a
party. With respect to each Owned Real Property, (i) a Subject Company holds
good and marketable fee ownership interests in the Owned Real Property and (ii)
neither Energenic nor any Subject Company has received written notice of any
condemnation proceeding or proposed Action or agreement for taking in lieu of
condemnation.





18

--------------------------------------------------------------------------------






(b)    Personal Property Leases. Set forth on Schedule 5.8(b) is a true,
complete and accurate list of all Personal Property Leases. A copy of each
Personal Property Lease has heretofore been delivered or made available to
Purchaser. Each Personal Property Lease is valid, binding and enforceable
against the applicable Subject Company and, to the Parties’ knowledge, the other
parties thereto, in accordance with its terms and is in full force and effect.
Neither a Subject Company nor, to the Parties’ knowledge, any other party to a
Personal Property Lease is in breach or default (nor has any event occurred
that, with the giving of notice or lapse of time, or both, would constitute such
breach or default) under any of the Personal Property Leases to which each such
entity is a party, which would have a Company Material Adverse Effect.


(c)    Personal Property. The Subject Companies have good and valid title to all
of the material personal properties and assets, tangible and intangible, that
they purport to own, and valid leasehold interests in all of the material
personal properties and assets that they purport to lease. All such properties
and assets are free and clear of all material Encumbrances, other than Permitted
Encumbrances.


(d)     Inventory. All Inventory is usable and fit for the purpose for which it
was produced or manufactured, and none of such Inventory is obsolete, damaged,
or defective.


Section 5.9    Contracts and Commitments.


(a)    Material Contracts. Schedule 5.9(a) hereto sets forth, as of the date
hereof, a true, complete and correct list of every current written contract,
agreement or commitment of the Subject Companies or the Business (together with
all amendments and supplements thereto) that (i) provides for or is reasonably
expected to provide for aggregate future payments by a Subject Company, or to a
Subject Company, of more than $500,000 annually; (ii) was entered into by a
Subject Company with an officer, director or significant employee of a Subject
Company (other than standard nondisclosure agreements); (iii) is a collective
bargaining agreement or other agreement with a labor union or association
representing any employee; (iv) relates to Indebtedness of a Subject Company
(other than Intercompany Indebtedness) or to the mortgaging or pledging of or
granting of an Encumbrance upon any of the assets of a Subject Company; (iii) is
a guaranty by a Subject Company of any Indebtedness of a third party; (iv) is a
letter of credit and bankers’ acceptance issued for the account of a Subject
Company; (v) materially restricts a Subject Company from engaging in any
business or activity anywhere in the world; or (vi) is an employment agreement,
severance agreement, consulting agreement or similar arrangement to which a
Subject Company is a party (each such contract, a “Material Contract”).


(b)    No Default. Except as set forth in Schedule 5.9(b), as of the date
hereof, (i) there is not and, to the Parties’ knowledge, there has not been
claimed or alleged by any Person with respect to any Material Contract, any
existing default or event that, with notice or lapse of time or both, would
constitute a default or event of default on the part of a Subject Company
thereto, except such defaults, events of default and other events that would not
result in a Company Material Adverse Effect, and (ii) the consummation of the
Transactions will not require any Governmental Approval or waiver from, or
notice to, any Governmental Entity or other Person in order to maintain in full
force and effect any of the Material Contracts, other than (A) such consents and
waivers that have been obtained and are unconditional and in full force and
effect and such notices that have been duly given and (B) such consents,
approvals, authorizations, waivers or notices the failure of which to have or
give would not have a Company Material Adverse Effect.





19

--------------------------------------------------------------------------------






Section 5.10    Insurance.


Energenic or its Affiliates maintain, for the benefit of the Subject Companies
relating to the conduct of the Business, policies of liability and other forms
of insurance in such amounts, with such deductibles and against such risks and
losses as are listed on Schedule 5.10. All such insurance policies are in full
force and effect, all premiums thereon have been timely paid and no notice of
cancellation or nonrenewal with respect to, or disallowance of any claim under,
or increase of the premium for any such insurance policy has been received by
Energenic or any of its Affiliates.


Section 5.11    Litigation.


Except as set forth in Schedule 5.11, there is no material Action or Order
pending or, to the Parties’ knowledge, threatened against or involving a Subject
Company, or relating to the conduct of the Business or that questions or
challenges the validity of this Agreement or any Action to be taken by Energenic
or a Subject Company pursuant to this Agreement or in connection with the
Transactions.


Section 5.12    Environmental Matters.


(a)     Except as set forth in Schedule 5.12, and except as would not reasonably
be expected to have a (i) a Company Material Adverse Effect, (a) each Subject
Company is, with respect to the conduct of the Business, in compliance with all
applicable Environmental Laws, (b) no Subject Company has received any written
notice with respect to the Business of, or any property owned or leased by, a
Subject Company relating to the conduct of the Business from any Governmental
Entity or third party alleging that a Subject Company is not in material
compliance with any Environmental Law or that there has been a Release or threat
of Release of any Hazardous Substance by any Subject Company on or from any real
property currently or formerly leased, owned or operated by any Subject Company,
or with respect to other real property, (c) there has been no Release by a
Subject Company of a Hazardous Substance in excess of a reportable quantity,
except in compliance with all applicable Environmental Laws, which release
remains unresolved on any real property owned or leased by a Subject Company and
used in the conduct of the Business; (d) to the knowledge of each Party, there
currently are, and have never been any conditions on, about, beneath, or arising
from any real property currently or formerly leased, owned or operated by any
Subject Company which might under any Environmental Law or agreement with any
Person give rise to liability or the imposition of a statutory Encumbrance or
would or may require any investigation, response or remedial action, reporting,
cleanup or other corrective action or the payment of costs or damages for all of
a portion of the same; and (e) with respect to any Subject Company with
operations in New Jersey, the transactions contemplated herein, are not subject
to the requirements of Industrial Site Recovery Act, N.J.S.A. 13-1K-6 et al. (as
amended) and the regulations and guidance promulgated and issued by the NJDEP
pursuant to the same (collectively “ISRA”).


(b)    To the extent that the transactions contemplated herein are subject to
ISRA, the Parties each agree: (1) to cooperate to complete and execute a General
Information Notice as required by ISRA for each such transaction, such General
Information Notice to be submitted to the NJDEP by Purchaser no later than five
days after the execution of this Agreement; (2) to cooperate to complete and
execute an ISRA Remediation Certification pursuant to ISRA including the
required Remediation Cost Review and Remediation Funding Source/Financial
Assurance forms, for each such transaction, such documentation to be submitted
to the NJDEP by Purchaser on or before Closing; (3) that Purchaser shall be
responsible for obtaining the Remediation Cost Review and



20

--------------------------------------------------------------------------------






Remediation Funding Source/Financial Assurances required to be submitted; (4)
that, after Closing, the applicable Subject Company, and as between Purchaser
and Seller, Purchaser, shall be responsible for otherwise complying with ISRA,
including conducting a Preliminary Assessment and engaging a Licensed Site
Remediation Professional within the timeframe required and any and all
additional required site investigations and remediation thereunder; and (5) to
cooperate, at that Party’s own expense, in the application for any ISRA
exemptions from NJDEP and/or in providing any information to each other and/or
executing any additional documentation required for compliance with ISRA.


Section 5.13    Compliance with Laws; Governmental Approvals.


(a)During the time period of Energenic’s ownership, the Subject Companies have
complied in a timely manner and in all material respects with all material
Applicable Laws and Orders relating to the conduct of the Business. Neither
Energenic nor Subject Companies has received any written or, to the Parties’
knowledge, verbal notice or communication from a Governmental Entity alleging
that it is not in compliance with any Applicable Law related to the conduct of
the Business, except for instances of alleged noncompliance that would not,
individually or in the aggregate, have a Company Material Adverse Effect.


(b)To the Parties’ knowledge, all Governmental Approvals required under all
Applicable Laws to operate, maintain, repair, own and use each Project have been
obtained, made or filed, as the case may be, are in full force and effect, and
the Subject Companies are in material compliance with the terms and conditions
thereof. Seller has made available to Purchaser true, complete and correct
copies of all such Governmental Approvals.


Section 5.14     Employees


The Subject Companies do not have any employees.


Section 5.15    Tax Matters.


(a)    Each Subject Company has filed (or has caused to be filed on its behalf)
all material Tax Returns required by Applicable Law to have been filed by it.
All such Tax Returns and amendments thereto are true, complete and correct in
all material respects.


(b)    Each Subject Company has paid (or has had paid on its behalf) or withheld
and remitted to the applicable Governmental Entity all material Taxes required
to have been paid or withheld.


(c)    There are no liens for Taxes upon any property or assets of a Subject
Company, except for liens for Taxes not yet delinquent.


(d)    Except as set forth on Schedule 5.15(d), no federal, state, local or
foreign audits, examinations, investigations or other administrative proceedings
(such audits, examinations, investigations and other administrative proceedings
referred to collectively as “Audits”) or court proceedings are presently pending
with regard to any Taxes or Tax Returns filed by or on behalf of a Subject
Company.





21

--------------------------------------------------------------------------------






(e)    Except as set forth on Schedule 5.15(e), there are no outstanding
requests, agreements, consents or waivers to extend the statutory period of
limitations applicable to the assessment of any Taxes or deficiencies against
any Subject Company.


(f)     There are no requests for rulings or determinations in respect of any
Tax matter pending between any Subject Company and any Governmental Entity.


(g)     Each Subject Company (other than Hartford Steam Co. LLC, TEN Companies
LLC, The Energy Network LLC, HSC Energy Partners LLC, and HSS1 LLC) is, and has
been at all times since its formation, a disregarded entity for U.S. federal
income tax purposes.


(h)     No Subject Company is a party to a Tax Sharing Agreement or subject to
Treasury Regulations section 1502-6 liability.


(i)     No Subject Company (A) is a party to any understanding or arrangement
described in Section 6662(d)(2)(C)(ii) of the Code or (B) has participated in a
“reportable transaction” within the meaning of Treasury Regulations Section
1.6011-4, or any similar provision of state, local or foreign Law.


(j)     No claim has ever been made by a Governmental Entity in a jurisdiction
where a Subject Company does not file.


Section 5.16    Company Intellectual Property.


Except as set forth on Schedule 5.16, the Subject Companies own or have the
right to use and, as of the Closing, will own or have the right to use, all of
the Company Intellectual Property. To the Parties’ knowledge, the conduct of the
Business does not infringe, misappropriate or otherwise violate any Intellectual
Property rights of any Person in any manner that will materially affect the
ability of Purchaser to operate the Business as currently conducted. To the
Parties’ knowledge, none of the Company Intellectual Property is currently being
infringed, misappropriated or otherwise violated by any Person. Energenic has
not received any written notice from any Person pertaining to or challenging the
right of a Subject Company to use any of the Company Intellectual Property.


Section 5.17    Bank Accounts.


Schedule 5.17 sets forth the names and locations of all banks, trust companies,
savings and loan associations and other financial institutions at which a
Subject Company maintains lockboxes, safe deposit boxes, marketable securities,
disbursement accounts or other accounts of any nature.


Section 5.18    Receivables and Payables.


All trade accounts receivable and all trade accounts payable of the Subject
Companies relating to the conduct of the Business have arisen, and as of the
Closing Date will have arisen, from bona fide transactions in the ordinary
course of business.


Section 5.19    Brokers or Finders.


Except as set forth on Schedule 5.19, neither Seller and nor any Subject Company
has entered into any agreement or arrangement entitling any agent, broker,
investment banker, financial advisor or other firm



22

--------------------------------------------------------------------------------






or person to any brokers’ or finder’s fee or any other commission or similar fee
in connection with any of the Transactions.




ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF PURCHASER


Purchaser hereby makes the following representations and warranties to Seller
(and in the case of Section 6.8, Seller makes the following representations and
warranties to Purchaser):


Section 6.1    Organization.


Purchaser is duly organized, validly existing and in good standing under the
laws of the State of New Jersey and has all requisite corporate or other power
to execute and deliver this Agreement and the Ancillary Agreements and to
perform its obligations hereunder and thereunder.


Section 6.2    Authorization; Validity of Agreement.


The execution, delivery and performance by Purchaser of this Agreement and the
Ancillary Agreements and the consummation of the Transactions have been duly
authorized by all requisite company action on the part of Purchaser and no other
company action on the part of Purchaser is necessary to authorize the execution
and delivery by Purchaser of this Agreement or the consummation of the
Transactions. No vote of, or consent by, the holders of any class or series of
stock or other equity issued by Purchaser is necessary to authorize the
execution and delivery by Purchaser of this Agreement or the consummation by it
of the Transactions. This Agreement has been, and the Ancillary Agreements when
executed at Closing will be, duly executed and delivered by Purchaser, and,
assuming due and valid authorization, execution and delivery hereof by Seller
and Energenic, is or will be, as applicable, a valid and binding obligation of
Purchaser, enforceable against Purchaser in accordance with its terms subject to
the Bankruptcy and Equity Exception.


Section 6.3    Consents and Approvals; No Violations.


Except as set forth on Schedule 6.3, none of the execution, delivery or
performance of this Agreement by Purchaser, the consummation by Purchaser of the
Transactions or compliance by Purchaser with any of the provisions hereof will
(a) conflict with or result in any breach of any provision of the Operating
Document or Organizational Document of Purchaser, (b) require any filing with,
or the obtaining of any permit, authorization, consent or approval of, any
Governmental Entity, (c) result in a violation or breach of, or constitute (with
or without due notice or lapse of time or both) a default (or give rise to any
right of termination, cancellation or acceleration) under, any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, lease, license,
contract, agreement or other instrument or obligation to which Purchaser or any
of its Subsidiaries is a party or by which any of them or any of their
respective properties or assets may be bound, or (d) violate any Applicable Law
or Order applicable to Purchaser, any of its Subsidiaries or any of their
properties or assets, excluding from the foregoing clauses (b), (c) and (d) such
violations, breaches or defaults which would not, individually or in the
aggregate, have a material adverse effect on Purchaser’s ability to consummate
the Transactions in accordance with the terms hereof.





23

--------------------------------------------------------------------------------






Section 6.4    Brokers or Finders.


Except as set forth on Schedule 6.4, neither Purchaser nor any of its
Affiliates, nor any of their respective officers, directors or employees has
employed any broker or finder or incurred any liability for any brokerage fees,
commissions, or finder’s fees in connection with the Transactions.


Section 6.5    Acquisition of Purchased Equity for Investment.


Purchaser is acquiring the Purchased Equity for investment and not with a view
toward, or for sale in connection with, any distribution thereof in violation of
Applicable Law. Purchaser agrees that the Purchased Equity may not be sold,
transferred, offered for sale, pledged, hypothecated or otherwise disposed of
without registration under any applicable securities laws, except pursuant to an
exemption from such registration under such laws.    Purchaser is able to bear
the economic risk of holding the Purchased Equity for an indefinite period and
has knowledge and experience in financial and business matters such that it is
capable of evaluating the risks of the investment in the Purchased Equity.


Section 6.6.    Litigation.


There is no claim, Action or governmental investigation pending or threatened
against Purchaser or any of its Affiliates by or before any court or
Governmental Entity that, individually or in the aggregate, would impede in any
material respect or would reasonably be expected to impede in any material
respect the ability of Purchaser to complete the Transactions in accordance with
the terms hereof.


Section 6.7.    Investigation by Purchaser.


Purchaser has conducted its own independent investigation, review and analysis
of the business, operations, assets, liabilities, results of operations,
financial condition, and prospects of the Subject Companies. Purchaser
acknowledges that it and its representatives have been provided access to the
personnel, properties, premises and records of the Subject Companies for such
purpose. Purchaser acknowledges that neither Seller, its Affiliates or the
Subject Companies or any of their respective directors, officers, shareholders,
employees, Affiliates, controlling Persons, agents, advisors or representatives
makes or has made any oral or written representation or warranty (other than
Seller’s representations and warranties in this Agreement), either express or
implied, as to the accuracy or completeness of any of the information (including
any estimates, projections, forecasts, operating plans or budgets concerning
financial or other information relating to the Subject Companies or their
business) provided or made available to Purchaser or its directors, officers,
employees, Affiliates, controlling Persons, agents or representatives.


Section 6.8.     Acknowledgements.


Seller and Purchaser each represents and warrants to the other that to its
knowledge, the acknowledgments made in Article V are true and correct.




ARTICLE VII
CERTAIN COVENANTS AND AGREEMENTS



24

--------------------------------------------------------------------------------








Section 7.1    Interim Operations of the Subject Companies.


Except (i) as expressly provided in this Agreement, (ii) as set forth on
Schedule 7.1 and (iii) as may be consented to in writing by Purchaser (such
consent not to be unreasonably withheld, delayed or conditioned), Energenic
shall assure that from and after the date hereof and prior to the Closing:


(a)    the Subject Companies shall use their commercially reasonable efforts to
conduct the Business in the ordinary course and in the same manner as heretofore
conducted, including but not limited to being managed and operated in accordance
with their Operating Documents and Organizational Documents and the Service
Agreements;


(b)    no Subject Company shall (i) amend its Operating Document or
Organizational Document, (ii) issue, sell, transfer, pledge, dispose of or
encumber any of its Equity, or securities convertible into or exchangeable for,
or options, warrants, calls, commitments or rights of any kind to acquire, any
of its Equity, (iii) declare, set aside or pay any dividend or other
distribution with respect to any of its Equity, except Cash dividends or
distributions payable before the Closing Date, (iv) split, combine or reclassify
any of its Equity, (v) redeem, purchase or otherwise acquire directly or
indirectly any of its Equity, or any instrument or security which consists of or
includes a right to acquire such Equity or (vi) make or authorize any capital
expenditure other than pursuant to and in accordance with the time frames of
existing commitments or business plans;


(c)    no Subject Company shall (i) incur or assume any long‑term Indebtedness,
(ii) modify the terms of any Indebtedness (other than Intercompany Indebtedness)
other than modifications of short-term debt in the ordinary course of business,
or (iii) assume or guarantee the obligations of any other Person, in each case
except in the ordinary course of business;


(d)    no Subject Company shall voluntarily permit any insurance policy naming
it as a beneficiary or a loss payable payee to be cancelled or terminated prior
to the Closing Date without notice to Purchaser, except policies providing
coverage for losses not in excess of $1,000,000 which are replaced without
diminution of or gaps in coverage;


(e)    no Subject Company shall adopt a plan of complete or partial liquidation,
dissolution, merger, consolidation, restructuring, recapitalization or other
reorganization;


(f)    no Subject Company shall change in any material respect any of the
accounting methods used by it unless required or permitted by GAAP, as
applicable;


(g)    no Subject Company shall make any material changes to its inventory; and


(h)    no Subject Company shall enter into any agreement, contract, commitment
or arrangement to do any of the things described in Subsections (b) through (g)
above.


Section 7.2    Efforts and Actions to Cause Closing to Occur.


(a)    Prior to the Closing, upon the terms and subject to the conditions of
this Agreement, Energenic, Purchaser and Seller shall use their respective
commercially reasonable efforts to take, or cause to be taken, all actions, and
to do, or cause to be done and cooperate with each other in order to do, all
things necessary, proper or advisable (subject to any Applicable Laws) to
consummate



25

--------------------------------------------------------------------------------






the Closing as promptly as practicable, including the preparation and filing of
all forms, registrations and notices required to be filed to consummate the
Closing and the other Transactions and the taking of such actions as are
necessary to obtain any requisite approvals, authorizations, consents, Orders,
licenses, permits, qualifications, exemptions or waivers by any third party or
Governmental Entity. In addition, subject to the terms and conditions herein,
each Party shall refrain from taking (and shall use its commercially reasonable
efforts to cause its Affiliates to refrain from taking) any action after the
date hereof that could reasonably be expected to materially delay the obtaining
of, or result in not obtaining, any permission, approval or consent from any
Governmental Entity or other Person required to be obtained prior to Closing.
Nothing contained in this Agreement shall require any Seller to pay any
consideration of material amounts to any other Person from whom any such
approvals, authorizations, consents, Orders, licenses, permits, qualifications,
exemptions or waiver is requested.


(b)    Prior to the Closing, each Party shall promptly consult with the other
Parties with respect to, provide any necessary information with respect to, and
provide the other Parties (or their respective counsel) with copies of, all
filings made by such Party with any Governmental Entity or any other information
supplied by such Party to a Governmental Entity in connection with this
Agreement and the Transactions; provided, that any such Party to a filing may
redact any information that is not pertinent to such filing or submission or
that is not customarily exchanged between parties to such an antitrust filing or
their counsel, including documents or information which reveal a Party’s
negotiating objectives or strategies or purchase price objectives. Each Party
shall promptly inform each of the other Parties of any communication received by
such Party from any Governmental Entity regarding any of the Transactions. No
Party shall communicate in any material respect regarding the Transaction with
any Governmental Entity without first offering the other Party the opportunity
to participate in such communication. If any Party or Affiliate thereof receives
a request for information or documentary material from any such Governmental
Entity with respect to any of the Transactions, then such Party shall endeavor
in good faith to make, or cause to be made, as soon as reasonably practicable
and after consultation with the other Parties, an appropriate response in
compliance with such request.


Section 7.3    Publicity.


None of the Parties (or any of their respective Affiliates) shall issue or cause
the publication of any press release or other internal or external announcement
with respect to this Agreement or the Transactions without prior written consent
of the other (which consent shall not be unreasonably withheld, delayed, or
conditioned), except as may be required by Applicable Law or by any listing
agreement with a national securities exchange or trading market and then only
after the other Party has been afforded a reasonable opportunity to review and
comment on the same.


Section 7.4    Intercompany Arrangements.


Except (i) as set forth on Schedule 7.4 or (ii) as otherwise expressly
contemplated by this Agreement or the Ancillary Agreements, all agreements,
obligations and commitments, whether written, oral or otherwise, relating to the
conduct of the Business which are solely between a Subject Company, on the one
hand, and Energenic and any of its Affiliates (including any Intercompany
Indebtedness but excluding agreements solely between the Subject Companies and
those between Purchaser and Subject Companies), on the other hand, shall be
terminated and of no further effect, simultaneously with the Closing without any
further action or liability on the part of the parties thereto.





26

--------------------------------------------------------------------------------






Section 7.5    Maintenance of Books and Records.


Each of Seller and Purchaser shall preserve, until at least the fifth (5th)
anniversary of the Closing Date, all pre‑Closing Date records possessed or to be
possessed by such Party relating to the Business. After the Closing Date and up
until at least the fifth (5th) anniversary of the Closing Date, upon any Covered
Request from a Party or its representatives, the Party holding such records
shall (a) provide to the requesting Party or its representatives reasonable
access to such records during normal business hours and (b) permit the
requesting Party or its representatives to make copies of such records, in each
case at no cost to the requesting Party or its representatives (other than for
reasonable out‑of‑pocket expenses); provided, however that nothing herein shall
require any Party to disclose any information to the other if such disclosure
would result in the loss of any attorney‑client or other legal privilege or
contravene any Applicable Law. For purpose of this Section 7.5, a “Covered
Request” shall mean a written request in connection with an audit, accounting,
tax, litigation, federal securities disclosure or other similar need or
reasonable business purpose of the Party seeking such records. Notwithstanding
the foregoing, any and all such records relating to the Business may be
destroyed by a Party if such destroying Party sends to the other Parties written
notice of its intent to destroy such records, specifying in reasonable detail
the contents of the records to be destroyed; such records may then be destroyed
after the thirtieth (30th) day following the other Party’s receipt of such
notice unless another Party notifies the destroying Party that such other Party
desires to obtain possession of such records, in which event the destroying
Party shall transfer the records to such requesting Party and such requesting
Party shall pay all reasonable expenses of the destroying Party in connection
therewith.


Section 7.6    Cooperation in Litigation.


Subject to the indemnification obligations set forth herein, each Party will
cooperate with the other Party in the defense or prosecution of any Action
already instituted or which may be instituted hereafter against or by any Party
relating to or arising out of the conduct of the Business or the Subject
Companies or any of the Transactions. The Party requesting such cooperation
shall pay the out‑of‑pocket expenses (including reasonable legal fees and
disbursements) of the Party providing such cooperation and of its employees and
agents reasonably incurred in connection with providing such cooperation, but
shall not be responsible to reimburse the Party providing such cooperation for
the salaries or costs of fringe benefits or other similar expenses paid by the
Party providing such cooperation to its employees and agents while assisting in
the defense or prosecution of any such litigation or proceeding.


Section 7.7    Insurance.


(a)    Purchaser acknowledges and agrees that effective with the Closing all
Insurance Coverage provided to the Subject Companies by Seller, Energenic or any
of their respective Affiliates (other than Purchaser) shall terminate and no
further liability shall be covered under any of such policies except that the
Subject Companies shall have the benefits of coverage under such policies with
respect to insured events occurring before the Closing. Following the Closing
and until full payment of the Purchase Money Note, Purchaser shall ensure that
insurance shall be provided to the Subject Companies (i) in such amounts, with
such deductibles and against such risks and losses as are required by Applicable
Laws, Material Contracts, or Orders that are applicable to the Subject
Companies, or (ii) in the absence of such requirement, in such amounts, with
such deductibles and against such risks and losses as are commercially
reasonable.


(b)    Seller and Purchaser agree that all claims with respect to insured events
occurring prior to the Closing shall be administered in accordance with the
terms of the policies and coverage applicable to such claims provided that,
except with respect to those claims listed on Schedule 7.7,



27

--------------------------------------------------------------------------------






Purchaser shall pay any costs of deductible and self‑insured retentions related
to such policies and coverage. In all cases, Purchaser shall cooperate fully
with Seller to enable them to comply with the requirements of the relevant
insurance carrier and Purchaser shall provide such information and assistance as
Seller may reasonably request in connection with any such claim. Any amounts
received by Seller or any Affiliate of Seller as a result of a settlement or
other resolution of any claim listed on Schedule 7.7 shall be retained by Seller
or its Affiliate, and Purchaser shall have no rights to or interests therein.
Any amounts received by Seller or any Affiliate of Seller as a result of a
settlement or other resolution of any claims with respect to insured events
occurring prior to the Closing other than those claims listed on Schedule 7.7
shall be promptly paid over to Purchaser, less any expenses incurred by Seller
in resolving such claims.


Section 7.8    Name Change.


Purchaser hereby acknowledges that the Subject Companies shall have no rights in
the name “Energenic-US, LLC” (the “Restricted Name”) and covenants that it
shall, promptly following the Closing, cease referring to any Subject Company in
connection with any Restricted Name and cause the Subject Companies to cease
using any name that includes any of the Restricted Names or any similar words
that would raise a reasonable likelihood of confusion with the Restricted Names;
provided, however, that the foregoing shall not prohibit Purchaser from
referring to the Restricted Name in its capacity as the owner of 50% of the
Equity of Energenic.


Section 7.9    Banking Matters.


Except as set forth on Schedule 7.9, immediately following the Closing all bank
accounts of the Subject Companies shall remain with the Subject Companies.
Promptly following the Closing, the individuals listed on Schedule 3.2(e) shall
be removed as authorized signatories on the bank accounts of the Subject
Companies, and new authorized signatories will be appointed in their place.


Section 7.10    Updating Schedules.


Seller shall be entitled to update, amend or modify the schedules to this
Agreement between the date hereof and the Closing Date (the “Update Period”) to
reflect factors, circumstances or events first arising or becoming known to
Seller or Purchaser during the Update Period by providing the other Parties with
written notice setting forth the proposed update and specifying the schedule or
schedules to be updated thereby.


Section 7.11    Replacement of Guarantees and Other Security.


Purchaser recognizes that Seller and certain of its Affiliates have provided
guarantees and other security to support the obligations of certain of the
Subject Companies in connection with the Business, all of which guarantees and
other security outstanding as of the date hereof are set forth on Schedule 7.11
(the “Existing Guarantees”). Prior to Closing, unless waived or otherwise agreed
to by the Parties, Purchaser shall cause the beneficiaries of each Existing
Guarantee to accept a substitute guarantee containing terms equal to or more
favorable to the beneficiary thereof than the terms of such Existing Guarantee
(a “Substitute Guarantee”), which Substitute Guarantee shall also provide for
the full and unconditional release of Seller and/or its applicable Affiliate
under the Existing Guarantee it is replacing. Promptly upon termination and
release of any of the Existing Guarantees, Purchaser shall request that the
respective beneficiary or beneficiaries deliver to Seller each original copy of
the guarantee or other instrument constituting or evidencing such Existing
Guarantees and/or to confirm in writing that the Existing Guarantees is
terminated and no longer enforceable.



28

--------------------------------------------------------------------------------








Section 7.12    Related Transactions.


Prior to the Closing,


(a) Seller shall sell and HSS shall purchase Seller’s fifty percent (50%) Equity
in HSS1 and ten percent (10%) Equity in DCO Operations-Hartford, LLC pursuant to
the HSS1-DCO Operations Purchase and Sale Agreement;


(b) Seller and Purchaser shall cause Energenic to, and Energenic shall, effect
the DCO Assets Distribution and the Marina Assets Distribution; and


(c) The Parties shall cause the Omnibus Agreement on Intercompany Debt
Transactions to be duly executed, delivered, and fully performed by all parties
thereto (such execution, delivery and performance, collectively, the
“Intercompany Debt Transactions”).


Section 7.13    Service Agreements.


The Service Agreements indentified on Schedule 7.13 will be terminated on the
Closing Date. Seller and Purchaser shall negotiate in good faith to enter into
replacement service agreements within the first 90 days following the Closing
Date. During such 90 day period:


(a) Seller shall provide training to Purchaser, without charge, to provide
accounting and tax services to the Subject Companies;


(b) Seller shall provide environmental and fuel management services to the
Subject Companies, to be charged at the rate schedules set forth in Exhibit F,
and otherwise consistent with the terms and conditions of the Service
Agreements; and


(c) No other services shall be provided by Seller with respect to the Subject
Companies.


Section 7.14    MSU Guarantees.


In the event The Board of Trustees of Montclair State University refuses or
fails, for any reason or for no reason, to return to Seller the MSU Guarantees
and/or confirm in writing that the MSU Guarantees are terminated and no longer
enforceable, Purchaser shall promptly cause a letter of credit satisfactory to
the Seller to be provided in favor of South Jersey Industries, Inc. for the full
amount of the obligations guaranteed by the MSU Guarantees, and the Purchaser
shall be obligated to indemnify the Seller Indemnified Parties in accordance
with Section 11.3(d).




ARTICLE VIII
CONDITIONS TO CLOSING


Section 8.1    Conditions to Each Party’s Obligation to Effect the Closing.


The respective obligations of each of the Parties to effect the Closing shall be
subject to the satisfaction (or waiver by Purchaser and the Seller) at or prior
to the Closing Date of each of the following conditions:





29

--------------------------------------------------------------------------------






(a)    Statutes; Court Orders. No statute, rule or regulation shall have been
enacted or promulgated by any Governmental Entity which prohibits the
consummation of the Closing; there shall be no Order of a court of competent
jurisdiction in effect precluding consummation of the Closing; provided, that
the Parties shall use their commercially reasonable efforts to have any such
Order vacated or lifted; and there shall not be pending any Action by any
Governmental Entity seeking to restrain or prohibit the consummation of the
Closing or the performance of any of the other Transactions; and


(b)    Governmental Consents. Any material consents, approvals, authorizations
or Actions of or by any Governmental Entity set forth on Schedules 4.4, 5.2 and
6.3 and required to be obtained in order to consummate the Transactions shall
have been obtained.


Section 8.2    Conditions to Obligations of Purchaser to Effect the Closing.


The obligations of Purchaser to consummate the Closing shall be subject to the
satisfaction (or waiver by Purchaser) on or prior to the Closing Date of each of
the following conditions:


(a)    Representations and Warranties. All of the representations and warranties
of Seller set forth in this Agreement shall be true and correct in all material
respects as of the date of this Agreement and as of the Closing Date as if made
on the Closing Date and the Closing Date were substituted for the date of this
Agreement throughout such representations and warranties (except that any such
representation and warranty that is expressly given as of a specified date on or
prior to the date of this Agreement need only be true and correct as of such
specified date), except where the failure of such representations and warranties
to be true and correct would not have, individually or in the aggregate, a
Company Material Adverse Effect;


(b)    Performance by Seller. Seller shall have performed and complied, in all
material respects, with the obligations, covenants and agreements to be
performed or complied with by them under this Agreement;


(c)    Officer’s Certificates. Seller shall have delivered a certificate of an
officer of such Seller, dated as of the Closing Date, to the effect that the
conditions specified in Section 8.2(a) and Section 8.2(b) have been satisfied
with respect to Seller; and


(d)    Deliveries by Seller. Seller shall have delivered to Purchaser those
items required by Section 3.2.


(e)    Organizational Documents. The Organizational Document of each Subject
Company shall have been amended to remove the following phrase from Section
9.1(c): “or occurrence of any other event that terminates the continuing
membership of a Member in the Company”.


Section 8.3    Conditions to Obligations of Seller to Effect the Closing.


The obligations of Seller to consummate the Closing shall be subject to the
satisfaction (or waiver by Seller) on or prior to the Closing Date of each of
the following conditions:


(a)    Representations and Warranties. All of the representations and warranties
of Purchaser set forth in this Agreement shall be true and complete in all
material respects as of the



30

--------------------------------------------------------------------------------






date of this Agreement and as of the Closing Date, as if made on the Closing
Date and the Closing Date were substituted for the date of this Agreement
throughout such representations and warranties, except for those representations
and warranties that address matters only as of the date of this Agreement or any
other particular date (in which case such representations and warranties shall
have been true and correct in all material respects as of such particular date);


(b)    Performance by Purchaser. Purchaser shall have performed and complied, in
all material respects, with the obligations, covenants and agreements to be
performed or complied with by it under this Agreement;


(c)    Officer’s Certificate. Purchaser shall have delivered a certificate of an
executive officer of Purchaser, dated as of the Closing Date, to the effect that
the conditions specified in Section 8.3(a) and Section 8.3(b) have been
satisfied; and


(d)    Deliveries by Purchaser. Purchaser shall have delivered to Seller those
items required by Section 3.3.




ARTICLE IX
TERMINATION


Section 9.1    Termination.


This Agreement may be terminated at any time prior to the Closing Date:


(a)    By the mutual written consent of the Parties;


(b)    By any Party, if any Governmental Entity shall have issued an Order or
taken any other Action (which Order or other Action the Parties shall use their
commercially reasonable efforts to lift) which permanently restrains, enjoins or
otherwise prohibits the consummation of the Transactions and such Order or other
Action shall have become final and non‑appealable;


(c)    By Seller, if Purchaser shall have breached in any material respect any
representation, warranty, covenant or other agreement contained in this
Agreement, and such breach cannot be or has not been cured within thirty (30)
days after the giving of written notice by Seller to Purchaser specifying such
breach;


(d)    By Purchaser, if Seller shall have breached in any material respect any
representation, warranty, covenant or other agreement contained in this
Agreement (without giving effect to any update of the disclosure schedules to
this Agreement pursuant to Section 7.10), and such breach cannot be or has not
been cured within thirty (30) days as to the giving of written notice by
Purchaser to Seller specifying such breach; or


(e)    Automatically without any action by any of the Parties, if the Marina-DCO
Agreement is terminated or has not closed by December 31, 2015.


Section 9.2    Effect of Termination.





31

--------------------------------------------------------------------------------






In the event of the termination of this Agreement pursuant to the terms of this
Agreement, this Agreement shall forthwith terminate and have no further force
and effect, except that (a) the covenants and agreements set forth in Section
7.3 (Publicity), this Section 9.2 and Article XI, shall survive such termination
indefinitely, (b) except in the event of termination under Section 9.1(a),
nothing in this Section 9.2 shall be deemed to release any Party for knowing or
willful breaches of the covenants contained in this Agreement prior to the time
of such termination, and (c) nothing in this Section 9.2 shall be deemed to
release any Party from any liability for fraud, gross negligence, or willful
misconduct.


ARTICLE X
TAX MATTERS


Section 10.1    RESERVED.


Section 10.2    Tax Returns and Taxes of the Subject Companies.


(a)    Seller shall prepare or cause to be prepared (in a manner consistent with
past practices of the relevant Subject Company) all Tax Returns required to be
filed by or with respect to the Subject Companies after the Closing Date for any
Pre-Closing Tax Period (other than a Straddle Period or portion thereof). Seller
shall pay or cause to be paid all Taxes due with respect to such Tax Returns;
provided that no such Tax Return shall be filed without the prior written
consent of Purchaser, which consent shall not be unreasonably withheld or
delayed.


(b)    Purchaser shall prepare or cause to be prepared and filed or cause to be
filed when due all income Tax Returns that are required to be filed by or with
respect to the Subject Companies for taxable years or periods beginning after
the Closing Date and shall remit any Taxes due in respect of such Tax Returns.
Purchaser shall prepare or cause to be prepared and file or cause to be filed
when due all Tax Returns (other than with respect to income Tax) that are
required to be filed by or with respect to the Subject Companies for all taxable
years or periods (whether or not beginning after the Closing Date) and shall
remit any Taxes due in respect of such Tax Returns.


(c)    Purchaser shall not, and shall not cause or permit any Subject Company
to, without the prior written consent of Seller (which shall not be unreasonably
withheld), amend any Tax Return of a Subject Company with respect to a
Pre-Closing Tax Period resulting in a Tax for which Seller or its Affiliates
would be liable hereunder.


Section 10.3    Tax Claims.


(a)    If a notice of any pending or threatened audit, examination, contest,
litigation or other proceeding shall be delivered, or any claim shall be made,
by any taxing authority, which, if successful, might result in an indemnity
payment to an Indemnified Party, then such Indemnified Party shall give prompt
written notice of such claim (a “Tax Claim”) to the Indemnifying Party.


(b)    Seller shall, or shall cause Energenic to, control all Pre-Closing Tax
Period income Tax Returns with respect to the Subject Companies.


(c)    Seller shall, or shall cause Energenic to, control all proceedings with
respect to any Tax Claim relating to a taxable period or portion thereof
beginning on or before the Closing Date. Purchaser shall control all proceedings
with respect to any Tax Claim relating to a taxable period or portion thereof
beginning after the Closing Date.



32

--------------------------------------------------------------------------------








Section 10.4    Transfer Taxes.


Notwithstanding any provision of this Agreement to the contrary, all
documentary, sales, stamp, recording, use, transfer (real estate or otherwise),
registration and other such Taxes and fees (including any penalties and interest
thereon) (“Transfer Taxes”) incurred in connection with this Agreement and the
Transactions (and deemed transactions) contemplated hereby shall be paid by
Purchaser, and Purchaser shall, at its own expense, file all necessary Tax
Returns and other documentation with respect to all such Taxes.


Section 10.5    Cooperation.


After the Closing Date, each Party shall make available to the other, as
reasonably requested, and to any taxing authority in the event requested by the
other, all information, records or documents relating to Tax liabilities or
potential Tax liabilities of the Subject Companies for all periods ending prior
to or including the Closing Date and shall preserve all such information,
records, and documents until the expiration of any applicable statute of
limitations or extensions thereof. Purchaser shall prepare and provide to Seller
any federal, state, local or foreign Tax information package requested by Seller
for its use in preparing (or causing to be prepared) the returns required to be
filed by Seller or an Affiliate of Seller. Such Tax information packages shall
be completed by Purchaser and provided to Seller within sixty (60) days after
the Closing Date. Each Party will compensate the other for the reasonable
out‑of‑pocket costs and expenses of providing information, rendering assistance
or preparing returns for taxable periods (or portions thereof) for which the
other is responsible.


Section 10.6    Refunds.


Purchaser shall promptly pay or cause to be paid to Seller any refund of Taxes
(and interest thereon) paid by Seller (or any predecessor or Affiliate thereof)
with respect to a Subject Company, which refund is received (or constructively
received by way of reduction of a current Tax amount otherwise payable) by
Purchaser, any Affiliate of Purchaser, or any Subject Company, but only to the
extent that such refund is not the result of an event that occurred after the
Closing Date.


ARTICLE XI
SURVIVAL AND INDEMNIFICATION


Section 11.1    Survival.


Subject to Section 11.7, the Parties agree that their respective representations
and warranties, covenants and agreements contained in this Agreement shall
survive the Closing.


Section 11.2    Indemnification by Seller.


Subject to the other provisions of this Article XI, from and after the Closing
Date, Seller shall indemnify and hold harmless and defend the Purchaser
Indemnified Parties from and against any and all Losses suffered or incurred by
any Purchaser Indemnified Party after the Closing as a result of or arising out
of:


(a)    Any breach as of the Closing Date of any representation or warranty (as
though made on and as of the Closing Date, except to the extent a representation
or warranty is expressly made as



33

--------------------------------------------------------------------------------






of an earlier date, in which case only as of such earlier date) of Seller in
Article IV and Section 6.8 of this Agreement; or


(b)    Any breach by Seller of any covenant or agreement made by Seller under
this Agreement or any Ancillary Agreement.


Section 11.3    Indemnification by Purchaser.


Subject to the other provisions of this Article XI, from and after the Closing
Date, Purchaser shall indemnify and hold harmless the Seller Indemnified Parties
from and against any and all Losses suffered or incurred by any Seller
Indemnified Party after the Closing as a result of or arising out of:


(a)    Any breach as of the Closing Date of any representation or warranty (as
though made on and as of the Closing Date, except to the extent a representation
or warranty is expressly made as of an earlier date, in which case only as of
such earlier date) of Purchaser in Article VI of this Agreement;


(b)    Any breach by Purchaser of any covenant or agreement of Purchaser under
this Agreement or any Ancillary Agreement;


(c)    The ownership or operation of the Subject Companies after the date of
Closing; or


(d)    Any refusal or failure by The Board of Trustees of Montclair State
University, for any reason or for no reason, to return to Seller the MSU
Guarantees and/or confirm in writing that the MSU Guarantees are terminated and
no longer enforceable.


Section 11.4    Method of Asserting Claims.


All claims for indemnification by any Indemnified Party under this Article XI
shall be asserted and resolved as follows:


(a)    Third Party Claims. If any claim or demand in respect of which an
Indemnified Party might seek indemnity under this Article XI is asserted against
such Indemnified Party by a third party (a “Third Party Claim”), the Indemnified
Party shall give written notice (the “Third Party Claim Notice”) and the details
thereof including an estimate of the claimed Losses (if known and quantifiable),
copies of all relevant pleadings, documents and information to the Indemnifying
Party within a period of thirty (30) days following the assertion of the Third
Party Claim against the Indemnified Party (the “Third Party Claim Notice
Period”); provided, that the failure to so notify the Indemnifying Party within
the Third Party Claim Notice Period shall not relieve the Indemnifying Party of
its obligations hereunder except to the extent such failure shall have actually
and materially prejudiced the Indemnifying Party. Within fifteen (15) days after
its receipt of the Third Party Claim Notice, the Indemnifying Party shall, in
writing, either acknowledge or deny its obligations to indemnify and defend
under this Article XI.


(b)    If the Indemnifying Party acknowledges its obligations to indemnify and
defend the Indemnified Party against the Third Party Claim within fifteen (15)
days after having been notified by the Indemnified Party of the existence of
such Third Party Claim, then the Indemnifying Party shall defend such Third
Party Claim by all appropriate proceedings, which proceedings will be diligently
prosecuted to a final conclusion or will be settled, at the discretion of the
Indemnifying



34

--------------------------------------------------------------------------------






Party; provided, however, that the Indemnifying Party shall not enter into any
settlement that imposes injunctive or other equitable relief against the
Indemnified Party or does not fully and finally release the Indemnified Party
from all claims, unless consented to by the Indemnified Party. The Indemnified
Party will cooperate fully in such defense, including by making available to the
Indemnifying Party all books, records and documents within the Indemnified
Party’s control or that it can reasonably obtain relating to the Third Party
Claim, and all costs or expenses incurred by it at the request of the
Indemnifying Party shall be paid by the Indemnifying Party. The Indemnified
Party may, at its cost and expense, at any time to prevent default or protect
its interests, file any pleadings or take any other action that the Indemnified
Party reasonably believes to be necessary or appropriate to protect its
interests due to the failure of the Indemnifying Party to diligently defend such
Action. The Indemnified Party, at its expense, may participate in, but not
control (except as provided in the subsequent paragraph), any defense or
settlement of any Third Party Claim conducted by the Indemnifying Party pursuant
to this Section 11.4(b).


(c)    Notwithstanding anything herein to the contrary (other than Section
11.4(f)), the Indemnifying Party shall not be entitled to assume control of such
defense (unless otherwise agreed to in writing by the Indemnified Party) and
shall pay the reasonable fees and expenses of counsel retained by the
Indemnified Party if (1) the claim for indemnification relates to or arises in
connection with any criminal or quasi‑criminal proceeding, Action, indictment,
allegation or investigation; (2) the claim seeks an injunction or equitable
relief against the Indemnified Party; (3) the Indemnifying Party fails to
acknowledge its obligations to indemnify and defend the Indemnified Party
against the Third Party Claim within the fifteen (15) day time period; (4) the
named parties to any such suit, Action or proceeding (including any impleaded
parties) include both the Indemnifying Party and the Indemnified Party, and in
the reasonable judgment of outside counsel to the Indemnified Party,
representation of the Indemnifying Party and the Indemnified Party by the same
counsel would be inadvisable due to actual or potential differing defenses or
conflicts of interests between them that make joint representation
inappropriate; or (5) upon petition by the Indemnified Party, the appropriate
court rules that the Indemnifying Party failed or is failing to take reasonable
steps to diligently prosecute or defend such Third Party Claim.


(d)    Other Claims. A claim for indemnification for any matter not involving an
Action brought pursuant to a Third Party Claim (a “Direct Claim”) may be
asserted by written notice to the Indemnifying Party. The Indemnifying Party
shall have fifteen (15) days following receipt of notice of the Direct Claim to
make such investigation of the Direct Claim as the Indemnifying Party reasonably
considers necessary or appropriate. For the purpose of such investigation, the
Indemnified Party shall make available to the Indemnifying Party the information
relied upon by the Indemnified Party to substantiate the Direct Claim, together
with all such other information as the Indemnifying Party may reasonably
request. If both parties agree, at or prior to the expiration of such fifteen
(15) day period (or any mutually agreed upon extension thereof), to the validity
and amount of such Direct Claim, the Indemnifying Party shall immediately pay to
the Indemnified Party the full agreed-upon amount of the Direct Claim. No
Indemnified Parties shall undertake or cause to be undertaken or allow any
removal, remedial or response action with respect to which any Indemnified
Parties may be entitled to indemnification without providing reasonable prior
written notice to the Indemnifying Party.


(e)    Tax Claims. Notwithstanding the above provisions of this Section 11.4,
the procedures set forth in Section 10.3, and not the provisions set forth in
the above provisions of Section 11.4, shall govern audits and administrative and
judicial proceedings with respect to Taxes.





35

--------------------------------------------------------------------------------






Section 11.5    Limitations on Indemnification.


(a)    No Purchaser Indemnified Party shall be entitled to make an indemnity
claim, either individually or together with other related indemnity claims
arising out of the same event, facts or circumstances, for any Losses not
exceeding Ten Thousand Dollars ($10,000) in the aggregate for such claim or
series of related claims.


(b)    The limitations set forth in this Section 11.5 shall not apply to the
Fundamental Representations or any Losses resulting from fraud, gross
negligence, or willful misconduct.


(c)     No claim may be made by an Indemnified Party for indemnification
pursuant to this Article XI, if such Indemnified Party had knowledge of the
falsity, breach or inaccuracy of the applicable representation or warranty prior
to the Closing Date.


Section 11.6    Time Limits on Claims.


(a)    Other than in the event of fraud, gross negligence or willful misconduct
and with the exception of the Fundamental Representations, no claim or Action
may be brought under this Article XI hereto for breach of a representation or
warranty more than twenty-four (24) months following the Closing Date. Any claim
for breach of a representation or warranty (other than a Fundamental
Representation) not made within the foregoing relevant time period shall expire
and be forever barred thereafter.


(b)    For the avoidance of doubt, the specific indemnification provided in
Section 11.3(c) shall not be subject to any time limitation.


Section 11.7    Tax Effect; Insurance Proceeds.


The liability of the Indemnifying Party with respect to any Loss shall be
reduced by the Tax benefit actually realized and any insurance proceeds received
(whether pursuant to or as a result of Section 7.7(b) or otherwise) by the
Indemnified Party as a result of any such Losses and shall include any Tax
detriment actually suffered by the Indemnified Party as a result of such Losses.
Without limitation to the foregoing, no Party shall be entitled to recover
Losses from the other under this Article XI to the degree that the affected
Indemnified Party has already been made whole and such indemnifiable Losses
would constitute double recovery of amounts already paid (directly or
indirectly) to such Indemnified Party, pursuant to this Article XI or by third
parties. If an Indemnified Party recovers an amount from a third party in
respect of a Loss that is the subject of indemnification hereunder after all or
a portion of such Loss has been paid by an Indemnifying Party pursuant to this
Article XI, the Indemnified Party shall promptly remit to the Indemnifying Party
the excess (if any) of (i) the amount paid by the Indemnifying Party in respect
of such Loss, plus the amount received from the third party in respect thereof,
over (ii) the full amount of such Loss (including all costs and expenses
(including reasonable attorney's fees) incurred by the Indemnified Party in
recovering such amounts from a third party in respect of such Loss).


Section 11.8    Tax Treatment of Indemnification Payments.


Except to the extent otherwise required pursuant to a “determination” within the
meaning of Section 1313(a) of the Code (or any comparable provision of
Applicable Law), Purchaser, the Seller and their respective Affiliates shall
treat any and all indemnification payments under this Article XI as an
adjustment to the Purchase Price for all Tax purposes. Any indemnification
payments made by the Seller under this



36

--------------------------------------------------------------------------------






Article XI shall be allocated to the applicable Subject Company Equity Interests
which directly or indirectly represent an Equity interest in the Subject Company
that gave rise to the Loss resulting in the indemnification payment.


ARTICLE XII
MISCELLANEOUS


Section 12.1    Fees and Expenses.


All costs and expenses incurred in connection with the negotiation and
preparation of this Agreement and the consummation of the Transactions shall be
paid by the Party incurring such expenses, except as specifically provided to
the contrary in this Agreement; provided, that Purchaser will pay for any
Transfer Taxes pursuant to Section 10.4 and any and all costs and fees in
connection with obtaining any third party consents required to consummate the
transactions contemplated hereunder.


Section 12.2    Specific Performance.


Each Party acknowledges and agrees that the other Parties would be damaged
irreparably in the event any of the provisions of this Agreement is not
performed in accordance with its specific terms or is otherwise breached.
Accordingly, each Party agrees that the other Parties shall be entitled to an
injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and the terms and
provisions hereof, in addition to any other remedy to which they may be entitled
pursuant hereto.


Section 12.3    Further Assurances.


In the event that at any time after the Closing any further action is necessary
or desirable to carry out the purposes of this Agreement, each of the Parties
will take such further action (including the execution and delivery of such
further instruments and documents) as any other Party reasonably may request,
including taking the actions set forth on Schedule 12.3.


Section 12.4    Amendments.


This Agreement may be amended, modified and supplemented in any and all
respects, but only by a written instrument signed by all of the Parties
expressly stating that such instrument is intended to amend, modify or
supplement this Agreement.


Section 12.5    Notices.


All notices and other communications hereunder shall be in writing and shall be
deemed duly delivered when (a) delivered if delivered personally or by
nationally recognized overnight courier service (costs prepaid), (b) sent by
email with confirmation of transmission, or (c) received or rejected by the
addressee, if sent by certified mail, return receipt requested; in each case to
the following addresses or email addresses and marked to the attention of the
individual designated below (or to such other address, or individual as a Party
may designate by notice to the other Parties):


IF TO ENERGENIC:
Energenic-US, LLC

5429 Harding Highway
Building 500



37

--------------------------------------------------------------------------------






Mays Landing, NJ 08330
    
Attn: Frank E. DiCola
Telephone: 609-837-8099
Email: fdicola@dcoenergy.com


COPY TO:
One North White Horse Pike

Second Floor
Hammonton, NJ 08037


Attention: David Robbins, Jr.
Telephone: (609) 561-9000 ext. 6903
Email: drobbins@sjindustries.com


IF TO PURCHASER:
DCO Energy, LLC

5429 Harding Highway
Building 500
Mays Landing, NJ 08330

Attn: Frank E. DiCola, CEO and President
Telephone: 609-837-8099
Email: fdicola@dcoenergy.com


COPY TO (which shall
DCO Energy, LLC

not constitute notice):                100 Lenox Drive
Suite 100
Lawrenceville, NJ 08648
Attn: Michael D. Jingoli, Secretary
Telephone: 609-896-3111
Email: mjingoli@jingoli.com


AND


DCO Energy, LLC
100 Lenox Drive
Suite 100
Lawrenceville, NJ 08648
Attn: Glenn A Clouser, Esq., General Counsel
Telephone: 609-896-3111
Email: gclouser@jingoli.com


IF TO SELLER:
Marina Energy, LLC

One North White Horse Pike
Second Floor
Hammonton, NJ 08037


Attention: David Robbins, Jr., President
Telephone: (609) 561-9000 ext. 6903
Email: drobbins@sjindustries.com



38

--------------------------------------------------------------------------------










COPY TO (which shall
South Jersey Industries, Inc.

not constitute notice):
One North White Horse Pike

Hammonton, NJ 08037


Attention: Jennifer L. Wnek, Esq.
Director of Legal Affairs
Telephone: (609) 561-9000 x 4497
Email: jwnek@sjindustries.com


Any Party may change the address to which notices to it are to be sent by giving
notice of such change to the other Parties in accordance with this Section 12.5.


Section 12.6    Counterparts.


This Agreement may be executed in any number of counterparts, each of which
shall be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered (including
emailed PDF delivery) to the other Parties.


Section 12.7    Entire Agreement; Successors and Assigns; No Third Party
Beneficiaries.


This Agreement, the Exhibits and Schedules hereto, the Ancillary Agreements and
the agreements, documents and instruments delivered pursuant to the foregoing
contain the final, complete and exclusive statement of the agreement between the
Parties with respect to the Transactions and all prior or contemporaneous
written or oral agreements with respect to the subject matter hereof are
superseded hereby. This Agreement shall be binding upon and shall inure to the
benefit of the Parties and their respective successors and permitted assigns.
Except as set forth in Sections 11.2 and 11.3, this Agreement shall not confer
any rights or benefits upon any Person other than the Parties and their
respective successors and permitted assigns.


Section 12.8    Severability.


Any term or provision of this Agreement that is held by a court of competent
jurisdiction or other authority to be invalid, void or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the offending term or provision in any other situation or in any other
jurisdiction.


Section 12.9    Governing Law.


This Agreement shall be construed, interpreted, enforced and governed by and
under the laws of the State of New Jersey without regard to its choice of law
rules.


Section 12.10    Dispute Resolution.


(a)    Litigation. Any and all differences, controversies, claims or disputes of
any nature whatsoever arising out of or relating to this Agreement, including
the interpretation, application, execution, breach, termination or invalidity
thereof (each, a “Dispute”), if not resolved through negotiations or voluntary
mediation, must be resolved through litigation.



39

--------------------------------------------------------------------------------








(b)    Negotiations. Prior to resorting to litigation, the Parties to a Dispute
shall negotiate in good faith and attempt to resolve amicably any such Dispute.
The Party wishing to initiate negotiations shall send the other relevant Party a
notice of negotiation, briefly identifying the object of the Dispute. If the
Parties fail to resolve a Dispute within thirty (30) days of receipt of such
notice of negotiation, each Party shall then have the right to serve a written
notice of intent to mediate on the other Party, unless the Parties to a Dispute
agree in writing to extend such thirty (30)-day negotiation period.


(c)    Mediation. Mediation shall be mutually agreed upon, and, if so agreed,
shall be conducted by a neutral mediator mutually acceptable to the Parties and
the mediation shall be non-binding.


Section 12.11    Venue; Waiver of Jury Trial.


(a)    Venue. With respect to any litigation that is initiated by either Party,
the Parties hereby irrevocably submit to the exclusive jurisdiction of any state
or federal court in the State of New Jersey, and irrevocably waives, to the
fullest extent permitted by law, any objection that it may now or hereafter have
to the laying of the venue of any such suit, action or proceeding in any such
court or that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.


(b)    WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY.


Section 12.12    Time of Essence.


Each of the Parties hereby agrees that, with regard to all dates and time
periods set forth or referred to in this Agreement, time is of the essence.


Section 12.13    Extension; Waiver.


At any time prior to the Closing Date, either Party , may (a) extend the time
for the performance of any of the obligations or other acts of the other Party
or Parties, as the case may be, (b) waive any inaccuracies in the
representations and warranties of the other party or parties, as the case may
be, contained in this Agreement or in any document delivered pursuant to this
Agreement or (c) waive compliance by the other Party, as the case may be, with
any of the agreements or conditions contained in this Agreement. Any agreement
on the part of a Party to any such extension or waiver shall be valid only if
set forth in an instrument in writing signed by or on behalf of such Party. No
failure or delay on the part of any Party in the exercise of any right hereunder
shall impair such right or be construed to be waiver of, or acquiescence in, any
breach of any representation, warranty or agreement herein, nor shall any single
or partial exercise of any such right preclude any other or further exercise
thereof or any other right. All rights and remedies existing under this
Agreement are cumulative to, and not exclusive of, any rights or remedies
otherwise available.


Section 12.14    Assignability.


Neither this Agreement nor any of the covenants and agreements herein or rights,
interests or obligations hereunder shall be assigned by any of the Parties
(whether by operation of law or otherwise)



40

--------------------------------------------------------------------------------






without the prior written consent of the other Parties; provided, however, that
Seller may assign those portions of this Agreement relating to it or any of its
Affiliates in connection with any legal restructuring or the sale of such Person
or a substantial portion of its assets; provided, that each such assignee is
capable of performing the assignor’s obligations and agrees in writing (a copy
of which is delivered to Purchaser) to be bound by this Agreement. In the event
that a Subject Company or any of its successors assigns desires to (a)
consolidate with or merge into any other Person and shall not be the continuing
or surviving corporation or entity of such consolidation or merger or (b)
transfer or convey all or substantially all of its properties and assets to any
Person, then, and in each such case, to the extent necessary to effectuate the
purposes of the covenants contained herein, the Seller shall cause such Subject
Company to make proper provision so that the successors and assigns of such
Subject Company shall succeed to the obligations set forth in this Agreement and
none of the actions described in clauses (a) or (b) shall be taken until such
provision is made. Subject to the preceding sentences, this Agreement shall be
binding upon, inure to the benefit of and be enforceable by the Parties and
their respective successors and assigns.


Section 12.15    Exhibits and Schedules.


Each Exhibit and Schedule hereto referred to in this Agreement is hereby
incorporated herein by reference and shall be deemed and construed to be a part
of this Agreement for all purposes. The inclusion of any information in any
Schedule or other document delivered by Seller pursuant to this Agreement shall
not be deemed to be an admission or evidence of the materiality of such item,
nor shall it establish a standard of materiality for any purpose whatsoever.




SIGNATURE PAGE TO FOLLOW





41

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officer of each Party, as of the date first above written.




ENERGENIC:


ENERGENIC-US, LLC




By:                         
Name: Frank E. DiCola
Title: Executive Committee Member


By:                         
Name: David Robbins, Jr.
Title: Executive Committee Member




PURCHASER:


DCO ENERGY, LLC




By:                         
Name: Frank E. DiCola
Title: CEO and President




                        
SELLER:


MARINA ENERGY, LLC




By:                         
Name: David Robbins, Jr.
Title: President





[A1 – DCO Equity Distribution and Purchase Agreement]

--------------------------------------------------------------------------------

        



Exhibit A
Form of HSS1-DCO Operations Purchase and Sale Agreement


[Attached]







CPAM: 8677583.1

--------------------------------------------------------------------------------






Exhibit B
Form of Purchase Money Note


[Attached]





2


CPAM: 8677583.1

--------------------------------------------------------------------------------






Exhibit C
Form of Purchase Money Security Agreement


[Attached]



3


CPAM: 8677583.1

--------------------------------------------------------------------------------






Exhibit D
Form of Pledge and Security Agreement


[Attached]

4


CPAM: 8677583.1

--------------------------------------------------------------------------------






Exhibit E
Form of Guaranty


[Attached]







5


CPAM: 8677583.1

--------------------------------------------------------------------------------






Exhibit F
Service Agreement Rate Schedule


Name
Title
Rate


Margo Carr
Environmental Engineer
$85/hour


Brandon Murdock
Manager, Fuel Procurement
$95/hour


Sean Toner
Supervisor, Energy & Performance Management


$65/hour






6


CPAM: 8677583.1

--------------------------------------------------------------------------------






Exhibit G
Form of Instrument of Transfer


INSTRUMENT OF TRANSFER
This INSTRUMENT OF TRANSFER dated as of December 31, 2015 (this “Agreement”) is
by and between DCO ENERGY, LLC, a New Jersey limited liability company (“DCO”),
and MARINA ENERGY LLC, a New Jersey limited liability company (“Marina”). DCO
and Marina are referred to herein collectively as the “Parties” and individually
as a “Party.”
WHEREAS, Marina is a member of the limited liability companies listed on Annex A
attached hereto (the “Subject Companies”), and owns the membership interests of
the Subject Companies set forth in Annex A attached hereto (this “Subject
Company Interests”);


WHEREAS, the Parties are party to an Equity Distribution and Purchase Agreement
dated December 30, 2015 (the “DCO Purchase Agreement”), under which Marina has
agreed to sell to DCO, and DCO has agreed to acquire from Marina, the Subject
Company Interests;


WHEREAS, Marina desires to transfer and assign the Subject Company Interests to
DCO, and DCO desire to accept, receive and assume the Subject Company Interests
according to the terms and conditions set forth herein;


NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:


1.Transfer.


a.
Marina hereby transfers and assigns unto DCO all of its rights, obligations,
title and interest in and to the Subject Company Interests as of the date
hereof.



b.
Marina hereby irrevocably instructs each of the Subject Companies to transfer to
DCO such Subject Company Interests on the books of the such Subject Company.



c.
DCO hereby accepts, receives and assumes all of Marina's rights, obligations,
title and interest in and to such Subject Company Interests as of the date
hereof.



2.Effectiveness. The assignment and transfer evidenced hereby shall become
effective on the date hereof upon the execution and delivery of this Agreement
by all Parties.


3.Notice and Payment Address. DCO hereby designates to each Subject Company that
its address for any notices and payments shall be as follows:


DCO Energy, LLC
5429 Harding Highway
Building 500
Mays Landing, NJ 08330
Attn: Frank E. DiCola, CEO and President


7


CPAM: 8677583.1

--------------------------------------------------------------------------------




Telephone: 609-837-8099
Email: fdicola@dcoenergy.com


4.Governing Law.


a.
With respect to the Subject Company Interests identified in row 1 of Annex A,
this Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada without regard to the conflicts of law provisions thereof.



b.
With respect to the Subject Company Interests identified in row 2 of Annex A,
this Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware without regard to the conflicts of law provisions thereof.



c.
With respect to the Subject Company Interests identified in rows 3-7 of Annex A,
this Agreement shall be governed by and construed in accordance with the laws of
the State of New Jersey without regard to the conflicts of law provisions
thereof.



5.Counterparts. This Agreement may be executed through the use of separate
signature pages (including originals, by facsimile or by email of a scanned copy
of the signature page in PDF format) or in any number of counterparts, and each
of such counterparts shall, for all purposes, constitute one agreement binding
on the Parties, notwithstanding that all Parties are not signatories to the same
counterpart.


[Signatures follow]



8


CPAM: 8677583.1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their duly authorized representatives as of the date first written
above.






MARINA ENERGY, LLC




By:                         
Name: David Robbins, Jr.
Title: President






DCO ENERGY, LLC




By:                         
Name: Frank E. DiCola
Title: CEO and President













[C3 – Instrument of Transfer by Marina to DCO]

--------------------------------------------------------------------------------






Annex A to Instrument of Transfer
Subject Companies and Subject Company Interests


 
Subject Company
Jurisdiction of Formation of Subject Company
Subject Company Interests


1
CC Landfill Energy LLC
Nevada
50%
2
FC Landfill Energy LLC
Delaware
50%
3
HSC Fuel Cell 1 LLC
New Jersey
50%
4
PPB Energy Partners LLC
New Jersey
50%
5
UMM Energy Partners LLC
New Jersey
50%
6
WC Landfill Energy LLC
New Jersey
50%
7
HSC Energy Partners, LLC
New Jersey
49.5%




10


CPAM: 8677583.1

--------------------------------------------------------------------------------






Exhibit H
Form of Omnibus Agreement on Intercompany Debt Transactions


OMNIBUS AGREEMENT ON
INTERCOMPANY DEBT TRANSACTIONS


This Omnibus Agreement on Intercompany Debt Transactions (the "Agreement") is
made and entered into this 31st day of December, 2015 (the "Effective Date") by
and among Marina Energy, LLC, a New Jersey limited liability company ("Marina"),
DCO Energy, LLC, a New Jersey limited liability company ("DCO"), Energenic-US,
LLC, a Delaware limited liability company ("Energenic"), DCO
Operations-Hartford, LLC, a New Jersey limited liability company ("DCOOH"), ACI
Energy Partners, LLC, a New Jersey limited liability company ("ACI"), FC
Landfill Energy, LLC, a Delaware limited liability company ("FCLE"), PPB Energy
Partners, LLC, a New Jersey limited liability company ("PPB"), UMM Energy
Partners, LLC, a New Jersey limited liability company ("UMM"), WC Landfill
Energy, LLC, a New Jersey limited liability company ("WCLE"), HSC Fuel Cell 1,
LLC, a New Jersey limited liability company ("HSCFC"), AC Landfill Energy LLC, a
New Jersey limited liability company ("ACLE"), MCS Energy Partners, LLC, a New
Jersey limited liability company ("MCS"), SBS Energy Partners, LLC, a New Jersey
limited liability company ("SBS"), SC Landfill Energy, LLC, a New Jersey limited
liability company ("SCLE"), and SX Landfill Energy, LLC, a New Jersey limited
liability company ("SXLE" and together with foregoing parties, the "Parties",
and each one of the foregoing, a "Party").


RECITALS


1.
Marina-DCO Loan.



WHEREAS, DCO issued a note to Marina on December 31, 2013 in the principal
amount of $7,881,455.00 (the "LVE Loan Agreement");


WHEREAS, Marina, DCO and Energenic entered into an Equity Distribution and
Purchase Agreement as of December 30, 2015 (the "Purchase Agreement"), pursuant
to which Marina has agreed to sell to DCO certain equity interests and DCO has
agreed to pay for such equity interests by issuing a note dated the day hereof
(the "Purchase Money Note");


WHEREAS, in connection with the closing of the Purchase Agreement (the
"Closing"), DCO has satisfied its obligation to pay any amount of debt
outstanding on the Effective Date under the LVE Note Agreement by including such
amount in the principal amount of the Purchase Money Note, and therefore Marina
and DCO wish to terminate the LVE Loan Agreement;


2.
Marina-Energenic Revolver.



WHEREAS, Marina and Energenic are party to a Revolving Credit Note and Security
Agreement dated June 24, 2013 regarding a revolving credit facility to be
extended by Marina to Energenic in an outstanding aggregate amount not to exceed
$10,000,000 (the "Revolver Agreement"), and DCO has guaranteed 50% of
Energenic’s obligations thereunder pursuant to a Guaranty dated June 24, 2013
(the "DCO Revolver Guarantee");



11


CPAM: 8677583.1

--------------------------------------------------------------------------------




WHEREAS, Energenic wishes to delegate 50% of its obligations under the Revolver
Agreement to each of Marina and DCO, and each of Marina and DCO wishes to assume
such obligations;


WHEREAS, following the delegation and assumption of 50% of Energenic’s
obligations under the Revolver Agreement to Marina, Marina (in its capacity as
the lender under the Revolver Agreement) wishes to release itself (in its
capacity as assignee of the borrower under the Revolver Agreement) from its
obligations under the Revolver Agreement, and to terminate the Revolver
Agreement as between Marina (as lender) and Marina (as borrower);


WHEREAS, following the delegation and assumption of 50% of Energenic’s
obligations under the Revolver Agreement to DCO, and in connection with the
Closing, DCO has satisfied its obligation to pay any amount of debt outstanding
on the Effective Date under the Revolver Agreement by including such amount in
the principal amount of the Purchase Money Note, and therefore Marina and DCO
wish to terminate the Revolver Agreement as between themselves and to terminate
the DCO Revolver Guarantee;


3.
Fuel Cell Loans.



WHEREAS, Marina and Energenic are party to the Term Credit Note and Security
Agreement dated January 10, 2014 regarding a term credit facility to be extended
by Marina to Energenic in an aggregate amount not to exceed $9,000,000 (the
"Fuel Cell Loan Agreement") and DCO has guaranteed 50% of Energenic’s
obligations thereunder pursuant to a Guaranty dated January 10, 2014 (the "DCO
Fuel Cell Guarantee");


WHEREAS, Energenic and HSCFC are party to the Amended Term Loan Agreement dated
January 10, 2014, as amended by First Amendment to the Term Loan Note Agreement
dated March 31, 2014, regarding a term credit facility to be extended by
Energenic to HSCFC in an outstanding aggregate amount not to exceed $9,000,000
(the "HSCFC Loan Agreement");


WHEREAS, HSCFC wishes to delegate 100% of its obligations under the HSCFC Loan
Agreement to DCO, and DCO wishes to assume such obligations;


WHEREAS, Energenic wishes to assign 100% of its rights under the HSCFC Loan
Agreement to DCO, and DCO wishes to assume such rights;


WHEREAS, Energenic wishes to delegate 100% of its obligations under the Fuel
Cell Loan Agreement to DCO, and DCO wishes to assume such obligations;


WHEREAS, following the delegations and assumptions of the HSCFC Loan Agreement
and the Fuel Cell Loan Agreement set forth above, DCO (in its capacity as the
lender under the HSCFC Loan Agreement) wishes to release itself (in its capacity
as assignee of the borrower under the HSCFC Loan Agreement) from its obligations
under the HSCFC Loan Agreement, and to terminate the HSCFC Loan Agreement;


WHEREAS, following the delegation of 100% of Energenic’s obligations under the
Fuel Cell Loan Agreement to DCO, and in connection with the Closing, DCO has
satisfied its obligation to pay any amount of debt outstanding on the Effective
Date under the Fuel Cell Loan Agreement by

12


CPAM: 8677583.1

--------------------------------------------------------------------------------




including such amount in the principal amount of the Purchase Money Note, and
therefore Marina and DCO wish to terminate the Fuel Cell Loan Agreement and the
DCO Fuel Cell Guarantee;


4.
FCLE Loan.



WHEREAS, Energenic (as assignee of Marina) and FCLE and party to the Amended
Term Loan Note Agreement dated March 30, 2011 for a loan to be extended by
Energenic to FCLE in the amount of $3,672,808.15 (the "FCLE Loan Agreement") and
the Amended Security Agreement dated March 30, 2011 to secure Energenic’s rights
under the FCLE Loan Agreement (the "FCLE Security Agreement");


WHEREAS, Energenic wishes to assign 100% of its rights under the FCLE Loan
Agreement and the FCLE Security Agreement to Marina, and Marina wishes to assume
such rights;


WHEREAS, FCLE wishes to delegate 100% of its obligations under the FCLE Loan
Agreement and the FCLE Security Agreement to DCO, and DCO wishes to assume such
obligations;


WHEREAS, following the delegation of 100% of FCLE’s obligations under the FCLE
Loan Agreement to DCO, and in connection with the Closing, DCO has satisfied its
obligation to pay any amount of debt outstanding on the Effective Date under the
FCLE Loan Agreement by including such amount in the principal amount of the
Purchase Money Note, and therefore Marina and DCO wish to terminate the FCLE
Loan Agreement and the FCLE Security Agreement;


5.
DCO Operations-Energenic Loan.



WHEREAS, DCOOH and Energenic are party to the Term Loan Agreement and Note dated
April 1, 2015, as amended by the First Amendment to the Term Loan Agreement and
Note dated November 6, 2015, regarding a loan to be extended by DCOOH to
Energenic in the amount of $1,250,000 (the "DCOOH Loan Agreement");


WHEREAS, DCOOH wishes to assign 100% of its rights under the DCOOH Loan
Agreement to Marina, and Marina wishes to assume such rights;


WHEREAS, Energenic wishes to delegate 50% of its obligations under the DCOOH
Loan Agreement to each of Marina and DCO, and each of Marina and DCO wish to
assume such obligations;


WHEREAS, following the delegation and assumption contemplated in the immediately
preceding preamble, Marina (in its capacity as assignee of the lender under the
DCOOH Loan Agreement) wishes to release itself (in its capacity as assignee of
the borrower under the DCOOH Loan Agreement) from its obligations under the
DCOOH Loan Agreement, and to terminate the DCOOH Loan Agreement as between
Marina (as lender) and Marina (as borrower);


WHEREAS, following the delegation of 50% of Energenic’s obligations under the
DCOOH Loan Agreement to DCO, and in connection with the Closing, DCO has
satisfied its obligation to pay any amount of debt outstanding on the Effective
Date under the DCOOH Loan Agreement by including such amount in the principal
amount of the Purchase Money Note, and therefore Marina and DCO wish to
terminate the DCOOH Loan Agreement as between themselves;



13


CPAM: 8677583.1

--------------------------------------------------------------------------------




6.
MCS and SBS Loans.



WHEREAS, Energenic (as assignee of Marina) and SBS are party to the Amended Term
Loan Note Agreement dated March 28, 2011 for a loan to be extended by Energenic
to SBS in the amount of $11,878,790.03 (the "SBS Loan Agreement") and the
Amended Security Agreement dated March 28, 2011 to secure Energenic’s rights
under the SBS Loan Agreement (the "SBS Security Agreement");


WHEREAS, Energenic (as assignee of Marina) and MCS are party to the Amended Term
Loan Note Agreement dated March 28, 2011 for a loan to be extended by Energenic
to SBS in the amount of $10,989,347.17 (the "MCS Loan Agreement") and the
Amended Security Agreement dated March 28, 2011 to secure Energenic’s rights
under the MCS Loan Agreement (the "MCS Security Agreement");


WHEREAS, Energenic wishes to assign 100% of its rights under the SBS Loan
Agreement, the SBS Security Agreement, the MCS Loan Agreement, and the MCS
Security Agreement (collectively, the "MCS-SBS Agreements") to Marina, and
Marina wishes to assume such rights;


7.
ACI Loans.



WHEREAS, Marina and Energenic are party to the Promissory Note and Security
Agreement dated December 31, 2012 regarding a loan to be extended by Marina to
Energenic in the principal sum of up to $104,327,703 (the "Omnibus Loan
Agreement") to finance loans to be extended by Energenic to each of ACI, PPB,
FCLE, UMM, SBS, SXLE, SCLE, ACLE, WCLE and MCS; and DCO has guaranteed 50% of
Energenic’s obligations thereunder pursuant to a Guaranty dated December 31,
2012 (the "DCO Omnibus Guarantee");


WHEREAS, Energenic (as assignee of Marina) and ACI are party to the Amended Term
Loan Note Agreement dated October 25, 2011 for a loan to be extended by
Energenic to ACI in the amount of $19,000,000.00 (the "ACI Loan Agreement") and
the Amended Security Agreement dated October 25, 2011 to secure Energenic’s
rights under the ACI Loan Agreement (the "ACI Security Agreement");


WHEREAS, Marina, Energenic, ACI, PPB, FCLE, UMM, SBS, SXLE, SCLE, ACLE, WCLE and
MCS wish to terminate the Omnibus Loan Agreement except with respect to the
rights, obligations and interests with respect to ACI;


WHEREAS, the Parties wish for the ACI Loan Agreement, the ACI Security
Agreement, and the DCO Omnibus Guarantee to survive;


8.
Zero Balance Intercompany Loans.



WHEREAS, Energenic (as assignee of Marina) and ACLE are party to the Amended
Term Loan Note Agreement dated December 23, 2010 for a loan to be extended by
Energenic to ACLE in the amount of $4,310,273.44 (the "ACLE Loan Agreement"),
and the Amended Security Agreement dated December 23, 2010 to secure Energenic’s
rights under the ACLE Loan Agreement (the "ACLE Security Agreement");



14


CPAM: 8677583.1

--------------------------------------------------------------------------------




WHEREAS, Energenic (as assignee of Marina) and SCLE are party to the Amended
Term Loan Note Agreement dated March 30, 2011 for a loan to be extended by
Energenic to SCLE in the amount of $2,305,882.66 (the "SCLE Loan Agreement"),
and the Amended Security Agreement dated March 30, 2011 to secure Energenic’s
rights under the SCLE Loan Agreement (the "SCLE Security Agreement");


WHEREAS, Energenic (as assignee of Marina) and SXLE are party to the Amended
Term Loan Note Agreement dated August 18, 2011 for a loan to be extended by
Energenic to SXLE in the amount of $4,049,208.67 (the "SXLE Loan Agreement"),
and the Amended Security Agreement dated August 18, 2011 to secure Energenic’s
rights under the SXLE Loan Agreement (the " SXLE Security Agreement");


WHEREAS, Energenic (as assignee of Marina) and PPB are party to the Amended Term
Loan Note Agreement dated December 23, 2009 for a loan to be extended by
Energenic to PPB in the amount of $9,375,000.00 (the "PPB Loan Agreement"), and
the Amended Security Agreement dated December 23, 2009 to secure Energenic’s
rights under the PPB Loan Agreement (the "PPB Security Agreement");


WHEREAS, Energenic (as assignee of Marina) and UMM are party to the Amended Term
Loan Note Agreement dated October 25, 2011 for a loan to be extended by
Energenic to UMM in the amount of $31,500,000.00 (the "UMM Loan Agreement"), and
the Security Agreement dated October 25, 2011 to secure Energenic’s rights under
the UMM Loan Agreement (the "UMM Security Agreement");


WHEREAS, Energenic (as assignee of Marina) and WCLE are party to the Amended
Term Loan Note Agreement dated August 31, 2011 for a loan to be extended by
Energenic to WCLE in the amount of $3,046,540.23 (the "WCLE Loan Agreement"),
and the Amended Security Agreement dated August 31, 2011 to secure Energenic’s
rights under the WCLE Loan Agreement (the "WCLE Security Agreement");


WHEREAS, there is no balance outstanding under the ACLE Loan Agreement, the SCLE
Loan Agreement, the SXLE Loan Agreement, the PPB Loan Agreement, the UMM Loan
Agreement, and the WCLE Loan Agreement (collectively, the "Zero Balance Loan
Agreements"), each of Energenic, ACLE, SCLE, SXLE, PPB, UMM, and WCLE wishes to
terminate the Zero Balance Agreements, and also terminate the ACLE Security
Agreement, the SCLE Security Agreement, the SXLE Security Agreement, the PPB
Security Agreement, the UMM Security Agreement, and the WCLE Security Agreement
(collectively, the "Zero Balance Security Agreements");


9.     Loans Converting into Equity.


WHEREAS, Energenic has extended certain loans to certain of the other Parties
that are 100% subsidiaries of Energenic, and Energenic wishes to convert those
loans into additional equity in such Parties;


NOW, THEREFORE, in consideration of the covenants and mutual obligations herein
contained and other good and valuable consideration, receipt of which is hereby
acknowledged, the Parties hereby agree as follows:


1.
Marina-DCO Loan.


15


CPAM: 8677583.1

--------------------------------------------------------------------------------






Marina hereby confirms receipt on the Effective Date of the outstanding debt
amount under the LVE Loan Agreement in the form of an incremental principal
amount reflected in the Purchase Money Note. The LVE Loan Agreement is hereby
terminated, and is of no further force and effect. Each of Marina and DCO hereby
releases each other from any and all claims of any nature that it may have had
under the LVE Loan Agreement.


2.
Marina-Energenic Revolver.



a.
50% of Energenic’s rights, obligations and responsibilities under the Revolver
Agreement are hereby assigned and transferred to each of Marina and DCO. Each of
Marina and DCO hereby agrees to assume 50% of Energenic's obligations and
agreements under the Revolver Agreement, and shall be entitled to all of
Energenic's rights and remedies under the Revolver Agreement. Marina hereby
consents to such assignment and assumption.



b.
Marina (in its capacity as the lender under the Revolver Agreement) hereby
releases itself (in its capacity as borrower under the Revolver Agreement). The
Revolver Agreement is hereby terminated, and is of no further force and effect,
as between Marina (in its capacity as the lender under the Revolver Agreement)
and Marina (in its capacity as borrower under the Revolver Agreement).



c.
Marina hereby confirms receipt of the outstanding debt amount owed as of the
Effective Date by DCO under the Revolver Agreement in the form of an incremental
principal amount reflected in the Purchase Money Note. The Revolver Agreement
and the DCO Revolver Guarantee are hereby terminated, and are of no further
force and effect. Each of Marina and DCO hereby releases each other from any and
all claims of any nature that it may have had under the Revolver Agreement or
the DCO Revolver Guarantee.



3.
Fuel Cell Loans.



a.
100% of HSCFC’s obligations and responsibilities under the HSCFC Loan Agreement
are hereby delegated and transferred to DCO. DCO hereby agrees to assume 100% of
HSCFC's obligations and agreements under the HSCFC Loan Agreement, and shall be
entitled to all of HSCFC's rights and remedies under the HSCFC Loan Agreement.
Energenic hereby consents to such assignment and assumption.



b.
100% of Energenic’s rights under the HSCFC Loan Agreement are hereby assigned
and transferred to DCO. DCO hereby agrees to assume 100% of Energenic's
obligations and agreements under the HSCFC Loan Agreement, and shall be entitled
to all of Energenic's rights and remedies under the HSCFC Loan Agreement. HSCFC
hereby consents to such assignment and assumption.



c.
100% of Energenic’s obligations and responsibilities under the Fuel Cell Loan
Agreement are hereby delegated and transferred to DCO. DCO hereby agrees to
assume 100% of Energenic's obligations and agreements under the Fuel Cell Loan
Agreement, and shall be entitled to all of Energenic's rights and remedies under
the Fuel Cell Loan Agreement. Marina hereby consents to such assignment and
assumption.




16


CPAM: 8677583.1

--------------------------------------------------------------------------------




d.
DCO (in its capacity as the lender under the HSCFC Loan Agreement) hereby
releases itself (in its capacity as borrower under the HSCFC Loan Agreement).
The HSCFC Loan Agreement is hereby terminated, and is of no further force and
effect, as between DCO (in its capacity as the lender under the HSCFC Loan
Agreement) hereby releases itself (in its capacity as borrower under the HSCFC
Loan Agreement).



e.
Marina hereby confirms receipt of the outstanding debt amount owed as of the
Effective Date by DCO under the Fuel Cell Loan Agreement in the form of an
incremental principal amount reflected in the Purchase Money Note. The Fuel Cell
Loan Agreement and the DCO Fuel Cell Guarantee are hereby terminated, and are of
no further force and effect. Each of Marina and DCO hereby releases each other
from any and all claims of any nature that it may have had under the Fuel Cell
Loan Agreement or the DCO Fuel Cell Guarantee.



4.
FCLE Loan.



a.
100% of Energenic’s rights, obligations and responsibilities under the FCLE Loan
Agreement and the FCLE Security Agreement are hereby assigned and transferred to
Marina. Marina hereby agrees to assume 100% of Energenic's obligations and
agreements under the FCLE Loan Agreement and FCLE Security Agreement, and shall
be entitled to all of Energenic's rights and remedies under the FCLE Loan
Agreement and the FCLE Security Agreement. FCLE hereby consents to such
assignment and assumption.



b.
100% of FCLE’s obligations and responsibilities under the FCLE Loan Agreement
and the FCLE Security Agreement are hereby delegated and transferred to DCO. DCO
hereby agrees to assume 100% of FCLE's obligations and agreements under the FCLE
Loan Agreement and FCLE Security Agreement, and shall be entitled to all of
FCLE's rights and remedies under the FCLE Loan Agreement and the FCLE Security
Agreement. Marina hereby consents to such assignment and assumption.



c.
Marina hereby confirms receipt of the outstanding debt amount owed as of the
Effective Date by DCO under the FCLE Loan Agreement in the form of an
incremental principal amount reflected in the Purchase Money Note. The FCLE Loan
Agreement and the FCLE Security Agreement are hereby terminated, and are of no
further force and effect. Each of Marina and DCO hereby releases each other from
any and all claims of any nature that it may have had under the FCLE Loan
Agreement and the FCLE Security Agreement.



5.
DCO Operations-Energenic Loan.



a.
100% of DCOOH’s rights, obligations and responsibilities under the DCOOH Loan
Agreement are hereby assigned and transferred to Marina. Marina hereby agrees to
assume 100% of DCOOH's obligations and agreements under the DCOOH Loan
Agreement, and shall be entitled to all of DCOOH's rights and remedies under the
DCOOH Loan Agreement. Energenic hereby consents to such assignment and
assumption.




17


CPAM: 8677583.1

--------------------------------------------------------------------------------




b.
50% of Energenic’s obligations and responsibilities under the DCOOH Loan
Agreement are hereby delegated and transferred to each of Marina and DCO. Each
of Marina and DCO hereby agrees to assume 50% of Energenic's obligations and
agreements under the DCOOH Loan Agreement, and shall be entitled to all of
Energenic's rights and remedies under the DCOOH Loan Agreement. Marina hereby
consents to such assignment and assumption.



c.
Marina (in its capacity as the lender under the DCOOH Loan Agreement) hereby
releases itself (in its capacity as borrower under the DCOOH Loan Agreement).
The DCOOH Loan Agreement is hereby terminated, and is of no further force and
effect, as between Marina (in its capacity as the lender under the DCOOH Loan
Agreement) hereby releases itself (in its capacity as borrower under the DCOOH
Loan Agreement).



d.
Marina hereby confirms receipt of the outstanding debt amount owed as of the
Effective Date by DCO under the DCOOH Loan Agreement in the form of an
incremental principal amount reflected in the Purchase Money Note. The DCOOH
Loan Agreement is hereby terminated, and is of no further force and effect. Each
of Marina and DCO hereby releases each other from any and all claims of any
nature that it may have had under the DCOOH Loan Agreement.



6.
MCS and SBS Loans.



100% of Energenic’s rights, obligations and responsibilities under the MCS-SBS
Agreements are hereby assigned and transferred to Marina. Marina hereby agrees
to assume 100% of Energenic's obligations and agreements under the MCS-SBS
Agreements, and shall be entitled to all of Energenic's rights and remedies
under the MCS-SBS Agreements. SBS and MCS hereby consent to such assignment and
assumption.


7.
ACI Loans.



The Omnibus Loan Agreement is hereby terminated, and is of no further force and
effect, except with respect to the rights, obligations and interests with
respect to ACI. Each of Marina, Energenic, PPB, FCLE, UMM, SBS, SXLE, SCLE,
ACLE, WCLE and MCS hereby releases each other from any and all claims of any
nature that it may have had under the Omnibus Loan Agreement. All Parties
acknowledge and agree that the ACI Loan Agreement, the ACI Security Agreement,
and the DCO Omnibus Guarantee shall survive the Closing.


8.
Zero Balance Intercompany Loans.



Each of the Zero Balance Loan Agreements and the Zero Balance Security
Agreements is hereby terminated, and are of no further force and effect. Each of
Energenic, ACLE, SCLE, SXLE, PPB, UMM, and WCLE hereby releases each other from
any and all claims of any nature that it may have had under any of the Zero
Balance Loan Agreements or Zero Balance Security Agreements.


9.
Loans Converting into Equity.




18


CPAM: 8677583.1

--------------------------------------------------------------------------------




Energenic hereby directs the following Parties, which are 100% subsidiaries of
Energenic, to convert, prior to the Closing Date, the following outstanding
loans by Energenic into additional equity in such Parties:


a.
Loan from Energenic to ACLE in the amount of $5,769,191

b.
Loan from Energenic to BCLE in the amount of $3,535,777

c.
Loan from Energenic to MCS in the amount of $1,694,509

d.
Loan from Energenic to SBS in the amount of $416,954

e.
Loan from Energenic to SCLE in the amount of $1,153,586

f.
Loan from Energenic to SXLE in the amount of $1,480,548

g.
Loan from Energenic to CCLE in the amount of $5,621,703

h.
Loan from Energenic to FCLE in the amount of $2,432,062

i.
Loan from Energenic to WCLE in the amount of $1,176,305



10.
Further Action.



Each Party shall execute and deliver such further releases, instruments,
agreements and writings and do and perform, and cause to be done and performed,
such further acts as any other Party shall reasonably request to evidence the
satisfaction of the obligations under this Agreement.


11.
Binding Effect.



This Agreement shall be binding upon the Parties and upon their principals,
officers, elected or appointed officials, directors, heirs, administrators,
representatives, executors, successors, predecessors, and assigns, and shall
inure to the benefit of the Parties and to their principals, officers, elected
or appointed officials, directors, heirs, administrators, representatives,
executors, successors, predecessors and assigns.


12.
Authorization to Execute.



Each Party expressly warrants that it (i) has full authority to execute this
Agreement and has obtained all approvals and consents necessary for the
execution and performance of this Agreement, and (ii) is not breaching or
interfering with any agreement, right or obligation to any person or entity by
entering into and performing this Agreement.


13.
Severability.



Should any provision of this Agreement be declared or be determined by any court
of competent jurisdiction to be illegal, invalid, or unenforceable, the
legality, validity, and enforceability of the remaining parts, terms, or
provisions shall not be affected thereby, and said illegal, unenforceable, or
invalid part, term, or provision shall be deemed not to be a part of this
Agreement.


14.
Entire Agreement.




19


CPAM: 8677583.1

--------------------------------------------------------------------------------




This Agreement sets forth the entire agreement between the Parties hereto and
fully supersedes any and all prior agreements or understandings, written or
oral, between the Parties hereto pertaining to the subject matter hereof.


15.
Plain Meaning.



This Agreement shall be interpreted in accordance with the plain meaning of its
terms and not strictly for or against any of the Parties hereto.


16.
Counterparts.



This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall be deemed to be one
and the same instrument.


17.
Captions.



The headings or captions set forth in this Agreement are for the convenience of
the Parties only. Such headings do not form a part hereof and are not to be
considered a part of this Agreement for the purposes of interpretation or
otherwise.


18.
Jurisdiction and Governing Law.



This Agreement shall be governed by the laws of the State of New Jersey. Any
dispute arising under this Agreement shall be resolved by the courts of the
State of New Jersey without regard to such jurisdiction's conflicts of laws
principles. The courts of the State of New Jersey shall have exclusive
jurisdiction over the subject matter thereof, and the Parties irrevocably and
unconditionally consent to the in personam jurisdiction of each such court in
any action, suit or proceeding and waive any objection which it might have to
the laying of venue in any such suit, action or proceeding in any of such
courts. Each Party waives it right to trial by jury for any suit, action or
proceeding arising under this Agreement.


19.
Effective Date



All of the transactions set forth in this Agreement take place on the Effective
Date. Where there are multiple transactions contemplated in a single article of
this Agreement, those transactions will take place in the sequential order set
forth in such article.


[Signatures on following page]

20


CPAM: 8677583.1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officer of each Party, as of the date first above written.


Marina Energy, LLC


By: _____________________
Name: David Robbins, Jr.
Title: President


DCO Energy, LLC


By: _____________________
Name: Frank E. DiCola
Title: CEO and President


Energenic-US, LLC


By: _____________________
Name: Frank E. DiCola
Title: Executive Committee Member


By: _____________________
Name: David Robbins, Jr.
Title: Executive Committee Member


DCO Operations-Hartford, LLC, ACI Energy Partners, LLC, FC Landfill Energy, LLC,
PPB Energy Partners, LLC, UMM Energy Partners, LLC, WC Landfill Energy, LLC, and
HSC Fuel Cell 1, LLC


By: _____________________
Name: Frank E. DiCola
Title:


AC Landfill Energy LLC


By: _____________________
Name: Stephen Poniatowicz
Title:


MCS Energy Partners, LLC



[C5 – Omnibus Agreement on Intercompany Debt Transactions]



--------------------------------------------------------------------------------




By: _____________________
Name: David Robbins, Jr.
Title:


SBS Energy Partners, LLC


By: _____________________
Name: David Robbins, Jr.
Title:


SC Landfill Energy, LLC


By: _____________________
Name: Stephen Poniatowicz
Title:


SX Landfill Energy, LLC


By: _____________________
Name: David Robbins, Jr.
Title:





[C5 – Omnibus Agreement on Intercompany Debt Transactions]

